Volume 1 of 2

                  FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FAITH CENTER CHURCH                    
EVANGELISTIC MINISTRIES, a
California non-profit religious
corporation; HATTIE HOPKINS, an
individual,
               Plaintiffs-Appellees,
                 v.
FEDERAL D. GLOVER, member and                No. 05-16132
Chair of the Contra Costa County               D.C. No.
Board of Supervisors; MARK                 CV-04-03111-JSW
DESAULNIER; JOHN M. GIOIA;
                                               ORDER
MILLIE GREENBERG, members of the
Contra Costa County Board of                AMENDING
                                            OPINION AND
Supervisors; JOHN W. SWEETEN;
                                             DISSENT TO
ANNE CAIN, Contra Costa County
                                            ORDER AND
Librarian; PATTY CHAN, Senior
                                              AMENDED
Branch Librarian for the Antioch
                                               OPINION
Branch of the Contra Costa
County Public Library; LAURA
O’DONAHUE, Administrative
Deputy Director for the Antioch
Branch of the Contra Costa
County Public Library; GAYLE B.
UILKEMA,
             Defendants-Appellants.
                                       
        Appeal from the United States District Court
           for the Northern District of California
         Jeffrey S. White, District Judge, Presiding
                            2731
2732             FAITH CENTER CHURCH v. GLOVER
                   Argued and Submitted
        February 17, 2006—San Francisco, California

                   Filed September 20, 2006
                   Amended March 9, 2007

       Before: Richard A. Paez and Richard C. Tallman,
          Circuit Judges, and Lawrence K. Karlton,*
                     Senior District Judge.

                            Order;
               Dissent to Order by Judge Bybee;
                    Opinion by Judge Paez;
                Concurrence by Judge Karlton;
                   Dissent by Judge Tallman




  *The Honorable Lawrence K. Karlton, Senior United States District
Judge for the Eastern District of California, sitting by designation.
2736            FAITH CENTER CHURCH v. GLOVER


                         COUNSEL

Silvano B. Marchesi, Kelly M. Flanagan, and Danielle R.
Merida, County Counsel, Martinez, California; Debra S.
Belaga and Colleen M. Kennedy, O’Melveny & Myers LLP,
San Francisco, California, for the appellants.

Benjamin W. Bull, Gary S. McCaleb, and Jordan W. Lorence,
Alliance Defense Fund, Scottsdale, Arizona; Elizabeth A.
Murray, Alliance Defense Fund, Washington, D.C.; Timothy
D. Chandler, Alliance Defense Fund, Folsom, California;
Terry L. Thompson, Law Offices of Terry L. Thompson,
Alamo, California, for the appellees.


                           ORDER

   The final sentence of the seventh paragraph of Section V.A.
of the Opinion filed September 20, 2006 and published at 462
F.3d 1194, 1209 (9th Cir. 2006), is amended by inserting the
following after “See id. at 138 n. 3, 121 S. Ct. 2093”: “(Souter,
J., dissenting).”

  The full court was advised of the petition for rehearing en
banc. A judge of the court called for a vote on whether to
rehear the matter en banc. On such vote, a majority of the
nonrecused active judges failed to vote in favor of en banc
rehearing.
                   FAITH CENTER CHURCH v. GLOVER                      2737
  The petition for rehearing en banc is DENIED. Judge
Bybee’s dissent from denial of en banc rehearing is filed con-
currently herewith.



BYBEE, Circuit Judge, with whom O’SCANNLAIN,
KLEINFELD, TALLMAN, CALLAHAN, BEA and SMITH,
JR., Circuit Judges, join, dissenting from the denial of rehear-
ing en banc:

   The panel majority’s decision permits the government to
single out what it calls “mere religious worship” for exclusion
from a forum that it has opened broadly for use by community
and cultural groups. In so doing, the majority has disregarded
equal-access cases stretching back nearly three decades,
turned a blind eye to blatant viewpoint discrimination, and
endorsed disparate treatment of different religious groups. I
respectfully dissent from the court’s decision not to rehear
this case en banc.

                                     I

   The Contra Costa County Library makes its rooms gener-
ally available to the public for “educational, cultural and com-
munity related meetings, programs and activities.” Faith Ctr.
Church Evangelistic Ministries v. Glover, 462 F.3d 1194,
1198 (9th Cir. 2006). The County’s policy contains several
time, place, and manner restrictions, along with one purport-
edly content-based restriction: The rooms “shall not be used
for religious services.” Id. at 1198-99. All other meetings—
including those involving religious speech short of “services”
—are welcome to the library.1
   1
     The library’s policy has undergone some refinement. Prior to 2004, the
policy said no “religious purposes.” In mid-2004, the policy was amended
to prohibit “religious services or activities.” In late 2004, the Board of
Supervisors adopted the current no “religious services” policy. The panel
majority’s opinion appears to revise it yet again, narrowing the prohibition
to encompass only religious services that consist of “mere religious wor-
ship.”
2738                FAITH CENTER CHURCH v. GLOVER
   Faith Center Evangelistic Ministries Outreach reserved a
meeting room at the County’s Antioch Library for a four-hour
period. In its promotional flyers, Faith Center described the
scheduled meeting as having two components: two hours in
the morning for a “Wordshop” entitled “ ‘The Making of an
Intercessor,’ an End-Time call to Prayer for every Believer,
and how to pray fervent, effectual Prayers that God hears and
answers,” and two hours in the afternoon for a “Praise and
Worship” meeting, including a sermon. The library ultimately
advised Faith Center that it could conduct its “Wordshop” but
not its “Praise and Worship” session. The district court
enjoined the County’s policy because it was likely to result in
impermissible viewpoint discrimination. Faith Ctr. Church
Evangelistic Ministries v. Glover, 2005 WL 1220947, at *1
n.1 (N.D. Cal. 2005).

   A divided panel disagreed. The majority declared that
“[p]ure religious worship . . . is not a secular activity that con-
veys a religious viewpoint on [an] otherwise permissible sub-
ject matter.” Faith Ctr., 462 F.3d at 1210. Thus, religious
worship “is not a viewpoint but a category of discussion,” and
a “blanket exclusion of religious worship services from the
forum is [a permissible one] based on the content of speech.”2
  2
   Judge Karlton wrote separately to criticize the Supreme Court’s deci-
sions in Good News Club v. Milford Cent. Sch., 533 U.S. 98 (2001), and
Lamb’s Chapel v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384
(1993), for the “majorities’ disdain of the Jefferson model” and “belief
that religious values enhance rather than endanger society.” Faith Ctr.,
462 F.3d at 1215 (Karlton, J., concurring). He then observed:
      It may be that the majority of the Supreme Court really has doubt
      about the ability to distinguish between religious practice and
      secular speech. If so, they need only leave their chambers, go out
      in the street and ask the first person they meet whether in the
      instant case the conduct is religious in character. It is simply
      untenable to insist that there is no difference between a prayer
      and e.g. political speech. To coin a phrase, one can only pray for
      the court’s enlightenment.

Id. at 1216.
               FAITH CENTER CHURCH v. GLOVER              2739
Id. at 1211. Judge Tallman dissented, accurately describing
the County as having “draw[n] an arbitrary line in the sand.”
Id. at 1217 (Tallman, J., dissenting).

                              II

   Beginning with Widmar v. Vincent, 454 U.S. 263, 267
(1981), the Supreme Court has consistently held that once the
government establishes a forum open generally to use by the
public, it “assume[s] an obligation to justify its discrimina-
tions and exclusions under applicable constitutional norms.”
Under these norms, the government must grant both religious
and non-religious groups access to the forum on equal terms.
In other words, the government can exclude religious speech
only if the content of that speech is not germane to the pur-
poses of the forum or if the expressive activity violates stan-
dard time, place, and manner restrictions on the forum’s use.
See Rosenberger v. Rector and Visitors of the Univ. of Vir-
ginia, 515 U.S. 819, 830 (1995). But the government cannot
exclude religious speech simply because of its religious char-
acter.

   The panel majority, however, authorized the County to do
just that. It upheld the County’s policy prohibiting the use of
its library meeting rooms for “religious services” even though
those rooms were otherwise generally open for “educational,
cultural and community related meetings, programs and activ-
ities.” “Religious services” undeniably fall within the broadly
stated purpose of the forum, and Faith Center’s worship ser-
vices indisputably complied with all of the time, place and
manner regulations governing use of the meeting room. In
other words, the County’s sole basis for excluding Faith Cen-
ter from the library was the religious character of its speech
activities.

  By permitting the County to “justify its discrimination[ ]
and exclusion[ ]” on the religious nature of the speech, see
Widmar, 454 U.S. at 267, the majority has effectively rele-
2740              FAITH CENTER CHURCH v. GLOVER
gated religious worship to an inferior status vis-à-vis commu-
nity and cultural speech that claims a secular component. This
disparate treatment effectively nullifies the Supreme Court’s
statement in Widmar that “religious worship and discussion
. . . are forms of speech and association protected by the First
Amendment,” id. at 269, and runs counter to the equal access
cases that follow Widmar. See Good News Club v. Milford
Cent. Sch., 533 U.S. 98 (2001); Rosenberger, 515 U.S. 819;
Lamb’s Chapel v. Ctr. Moriches Sch. Dist., 508 U.S. 394
(1993).

                                    A

   In Widmar, the University of Missouri-Kansas City had
enacted a policy governing access to university facilities that
was uncannily similar to the policy here: It barred the use of
university buildings, which were generally open to use by stu-
dent groups, “for purposes of religious worship or religious
teaching.” Widmar, 454 U.S. at 265 n.3. Pursuant to this pol-
icy, the university denied an evangelical student group per-
mission to use university facilities, in part because some of its
activities consisted of religious worship.3 Id. at 265. The
Court held that this type of discrimination against groups
seeking to engage in “religious worship and discussion” was
improper because “[t]hese are forms of speech and association
protected by the First Amendment.” Id. at 269.

   Given the close parallels between the policy and expressive
activity involved in this case and those at issue in Widmar, the
panel should have summarily affirmed the district court. The
classrooms in Widmar were open broadly to the university
  3
   The group’s meetings generally consisted of the typical components of
an evangelical worship service: “prayer, hymns, Bible commentary, and
discussion of religious views and experiences.” Widmar, 454 U.S. at 265
n.2. In his dissent, Justice White argued, and the majority appears to have
accepted, that the student group’s meeting was properly described as reli-
gious worship. Compare id. at 269-70 with id. at 283 (White, J., dissent-
ing).
                   FAITH CENTER CHURCH v. GLOVER                      2741
community just as the library’s rooms here were open broadly
to community and cultural groups. Like the student group in
Widmar, the church here sought access for both worship and
non-worship speech activities. As in Widmar, there was no
constitutional basis for distinguishing between these forms of
speech.

   As the Court has explained in subsequent decisions, Wid-
mar’s equal access rule imposes two requirements. First, once
the government has opened a limited forum, it “must respect
the lawful boundaries it has itself set” and “may not exclude
speech where its distinction is not reasonable in light of the
purpose served by the forum.” Rosenberger, 515 U.S. at 829
(internal quotations omitted). Second, even if the exclusion
reasonably relates to the purpose of the forum, any restriction
must be viewpoint neutral. Lamb’s Chapel, 508 U.S. at 397-
98. The religious character of the speech is simply irrelevant
to both of these requirements.

   Thus, in Lamb’s Chapel, where a school district had
opened its property for “social, civic, and recreational uses”
but prohibited groups from using its property for “religious
purposes,” 508 U.S. at 387, the Court held that the district had
applied its policy unconstitutionally when it refused to grant
access to the forum to a group wishing to show a film dealing
with family issues and child rearing from a religious perspec-
tive, id. at 393-94. The film “dealt with a subject otherwise
permissible under [the school district’s policy], and its exhibi-
tion was denied solely because the series dealt with the sub-
ject from a religious standpoint.” Id. at 394. Denial of access
based on the religious nature of the speech constituted imper-
missible viewpoint discrimination.4
  4
    Although the Court did not reach the issue, it subsequently implied that
it would also have found the school district’s exclusion unreasonable
given the purposes of the forum. As the Court noted, the only reason the
group sponsoring the film had not qualified as “a social or civic organiza-
tion” under the school district’s rules was because of its “religious pur-
poses,” which, of course, it had held to be constitutionally irrelevant.
Rosenberger, 515 U.S. at 832.
2742            FAITH CENTER CHURCH v. GLOVER
   Similarly, in Rosenberger, the Court held that the Univer-
sity of Virginia’s policy of denying funds to student newspa-
pers with “religious editorial viewpoints” violated the First
Amendment because the university had excluded a particular
perspective on “subjects . . . otherwise within the approved
category of publications.” 515 U.S. at 831. It was irrelevant
both that some of the “viewpoints” were uniquely religious
and lacked a secular counterpart and that the university’s
restriction, which barred all uniquely religious content,
excluded “an entire class of viewpoints.” Id. As the Court
noted, “exclusion of several views . . . is just as offensive to
the First Amendment as the exclusion of only one.” Id.

   In Good News Club, the Court confirmed that even “quint-
essentially religious” speech, including worship and evangel-
ization, cannot be excluded from a forum so long as that
speech is reasonably related to the purposes of the forum. 533
U.S. at 111. In that case, the school had set aside the forum
for use by “any group that promote[s] the moral and character
development of children.” Id. at 108 (internal quotations omit-
ted) (alteration in original). Although the speech at issue had
components that could be described only as “religious wor-
ship,” the Court concluded that it “address[ed] a subject other-
wise permitted under the rule . . . from a religious standpoint.”
Id. at 109. Because there was no difference between the
Club’s invocation of Christianity and “the invocation of team-
work, loyalty, or patriotism by other associations” in address-
ing a matter germane to the purpose of the forum, the school
could not rely on the religious nature of the former in exclud-
ing the Club. Id. at 111-12.

   Faith Center’s speech here fits squarely within the protec-
tions erected by these cases. As noted above, religious
services—both as religious expression per se, see, e.g., J.S.
BACH, Mass in B Minor, and as vehicles for moral and theo-
logical teaching—bear a reasonable relationship to the “edu-
cational, cultural and community” purposes for which the
County has set aside its library meeting rooms. Given this
                FAITH CENTER CHURCH v. GLOVER                2743
relationship, the County’s express exclusion of religious
speech—and only religious speech—is a pure viewpoint-
based exception and is plainly prohibited by the First Amend-
ment.

                                B

   The majority attempts to avoid the great weight of these
cases by arguing that “mere religious worship” is not a view-
point but a separate category of discussion distinguishable
from other religious speech. The majority argues that, unlike
the religious speech at issue in the Supreme Court’s equal
access jurisprudence, “mere religious worship” has no secular
counterpart on which it provides a religious perspective; in
other words, under the majority’s view, whether religious
speech offers a viewpoint is judged entirely by a secular stan-
dard, and the absence of a secular counterpart means that
“mere worship” can be treated as a separate, and perhaps
unique, category of speech. See Faith Ctr., 462 F.3d at 1210-
11. The majority further argues that the Court itself recog-
nized “mere religious worship” as a separate—and constitu-
tionally inferior—category of speech in Good News Club. See
id. at 1209. None of these objections survives close scrutiny.

   First, Widmar rejects outright any attempt to make “a dis-
tinction between the kinds of religious speech explicitly pro-
tected by [its] cases and a new class of religious speech act[s]
constituting worship.” Widmar, 454 U.S. at 269 n.6 (citation
and internal quotations omitted) (second alteration in origi-
nal); see also id. at 284-86 (White, J., dissenting). The Court
noted “at least” three difficulties with the proposed distinc-
tion: (1) it lacks intelligible content; (2) it is not “within the
judicial competence to administer”; and (3) it is a constitu-
tionally irrelevant basis for distinguishing among different
types of religious speech. Id. at 269 n.6. Even if Widmar’s
express rejection of the panel majority’s distinction were not
dispositive, it would still collapse under the weight of these
three objections.
2744              FAITH CENTER CHURCH v. GLOVER
   Second, Rosenberger undermines the viability of the
content/viewpoint distinction in this context. The Court noted
in that case that “discrimination against one set of views or
ideas is but a subset or particular instance of the more general
phenomenon of content discrimination.” Rosenberger, 515
U.S. at 830-31 (citing R.A.V. v. St. Paul, 505 U.S. 377, 391
(1992)). Although religion can be classified both as a subject
area and as a viewpoint, the Court explained that exclusion of
religious speech constitutes impermissible viewpoint discrim-
ination because it involves “a specific premise, a perspective,
a standpoint from which a variety of subjects may be dis-
cussed and considered.” Id. at 831. Notably, the Court treated
speech activity that lacked a secular corollary, such as prose-
lytization, no differently from that which offered a religious
viewpoint on an otherwise secular topic.

   Within the Rosenberger framework, the panel majority
simply has no basis for drawing the line at worship in this
context. The library has opened its rooms for cultural and
community activities, an exceptionally broad category of
speech that includes religious speech. The County acknowl-
edges that religion as such is an “otherwise permissible cate-
gory” that falls within the scope of the forum’s stated
purposes, but it expressly bars a particular subset of constitu-
tionally protected speech—worship—that addresses religious,
not to mention community, social, moral, and educational,
matters from a particular viewpoint.5
   5
     The content/viewpoint distinction may have some explanatory power,
but in only in very narrow circumstances, such as in public schools or
other fora opened for very limited purposes. For example, even though a
public school could not permit Good News Club to make announcements
over the public address system while forbidding the Hillel Society from
doing so, it could forbid them both from using the PA system to conduct
devotionals. The time for announcements is dedicated time, and the school
may restrict the content of the announcements to germane when-and-
where information. Similar content-based restrictions could be imposed if
the forum has been established for a very narrow purpose, such as the
moral education of children, as in Good News Club.
                   FAITH CENTER CHURCH v. GLOVER                      2745
   There are, of course, perfectly permissible means by which
categories of speech—including worship activities—could be
excluded from the library. For example, if the library had set
aside its meeting rooms for book clubs, it could certainly
exclude every other category of expressive activity that did
not fall within the purposes of the forum. The library could
exclude worship services that were not book clubs, just as it
could exclude political debates and city council meetings.
What it could not do is exclude book clubs discussing the
Koran, the Torah, or the Tibetan Book of the Dead. Or the
library might open its meeting rooms broadly, while prohibit-
ing food or drink. That policy would exclude meetings at
which communion might be served, or a Seder celebrated, or
prashad distributed, just as it would exclude serving refresh-
ments at a Boy Scout Court of Honor or tea at a meeting of
the Garden Club. What the library cannot do is permit food
and drink except when it is consumed in connection with reli-
gious services. See Church of the Lukumi Babalu Aye, Inc. v.
City of Hialeah, 508 U.S. 520 (1993). But that is exactly what
the library has done here: It has opened the forum to all com-
munity and cultural speech except such speech that encom-
passes a viewpoint that is unique to religion.

   Third, contrary to the panel majority’s view, Good News
Club does not support the separation of “mere worship” from
other religious speech. In making this distinction, the majority
relies heavily on footnote four of the Court’s opinion in Good
News Club, which it reads as distinguishing between the
Club’s activities and “mere religious worship.” See Faith Ctr.,
462 F.3d at 1209. However, any distinction drawn by the
Court makes sense only in the context of the narrowly defined
forum in that case.

   These considerations are not relevant here. Contra Costa has opened the
library to the broadest of audiences “for meetings, programs, or activities
of educational, cultural or community interest.” It is hard to conclude that
Faith Center’s activities—worship or otherwise—don’t fall well within
those expansive guidelines.
2746            FAITH CENTER CHURCH v. GLOVER
   In Good News Club, New York had adopted regulations
under which school boards could open the schools to public
use. 533 U.S. at 102. One of the authorized purposes was for
“teaching morals and character development to children.” Id.
at 108. Nevertheless, the school rejected a request by the
Good News Club to use the school’s facilities for that pur-
pose. Id. at 103-04. The Court found that it was “clear that the
Club teaches morals and character development to children,”
and held that it was irrelevant that the Club offered a religious
perspective on that subject. Id. at 108, 110-12. The Court held
that “speech discussing otherwise permissible subjects cannot
be excluded from a limited public forum on the ground that
the subject is discussed from a religious viewpoint.” Id. at
112.

   In a footnote responding to Justice Souter’s dissent, the
Court “conclude[d] that the Club’s activities [did] not consti-
tute mere religious worship, divorced from any teaching of
moral values.” Id. at 112 n.4. The Court was pointing out only
that the Club’s activities were reasonably related to the pur-
poses of the limited forum; in that sense, the Club’s activities
were not “mere religious worship” lacking any connection to
the purpose of the forum. If the Club had attempted to con-
duct worship that contained no references to moral and char-
acter development in children, the school could have denied
permission for such use, just as it could have denied permis-
sion for a “mere political discussion” or a “mere Tupperware
party” also devoid of such content. The relevant distinction
was between “mere religious worship” and worship that bore
a relationship to the narrow purposes of the dedicated forum,
not between a category of fully protected religious speech
with a secular component or counterpart and speech that is
less protected because it is exclusively religious. Here, the
County has opened its library meeting rooms generally to
community groups for a wide range of cultural and commu-
nity activities; the distinction between “mere religious wor-
ship” and other forms of religious speech is thus utterly
irrelevant. Whatever “mere religious worship” involves, it is
                FAITH CENTER CHURCH v. GLOVER               2747
both a cultural and a community activity and as such certainly
constitutes an “otherwise permissible subject[ ]” under the
County’s policy. See Good News Club, 533 U.S. at 112.

                               III

   The likely effect of the majority’s rule in the real world
confirms that it ratifies viewpoint-based discrimination and
raises profound Establishment Clause concerns. The Court
has “consistently and firmly deprecated” government policies
favoring one religion over another, Larson v. Valente, 456
U.S. 228, 246 (1982), and subjects to strict scrutiny policies
that “facially differentiate[ ] among religions,” Hernandez v.
Commissioner, 490 U.S. 680, 695 (1989). The rule estab-
lished by the majority violates these principles by privileging
some religious groups over others.

   That the County’s policy treats religious groups differently
is clear from even a brief survey of American religious
denominations. For example, under the majority’s test, Evan-
gelicals and Unitarian groups should generally be granted
access: Moral teaching is integral to their services, as are fel-
lowship, singing, and other distinctly non-worship activities.
Liturgically oriented denominations such as Episcopalians
and Catholics will find themselves subject to greater burdens:
The worship elements of their services are more distinct and
easily severable from the non-worship elements, and they
have more services (such as the Daily Office in the Catholic
tradition) that can be characterized in their entirety as “mere
worship.”

   Furthermore, under the majority’s approach, a diverse
range of religions may use the County’s library meeting
rooms for “religious services” without fear of County censor-
ship because their services cannot be characterized as “mere
worship.” The last half-century has seen a flowering in this
country of non-theistic religions that either do not recognize
or do not worship any divine being. Rather, these religions—
2748            FAITH CENTER CHURCH v. GLOVER
including certain strands of Buddhism, Confucianism, and
newer groups such as the American Ethical Union (or Ethical
Humanism)—concern themselves primarily, or even exclu-
sively, with ethical principles.

   Although each of these groups conducts “religious ser-
vices” that may be highly ritualistic, none of them—by
definition—engages in anything that could plausibly be called
“mere worship.” Thus, whether the County was confronted
with a Buddhist group desiring to conduct a religious service
—before a statue of the Buddha and surrounded by candles
and incense—consisting of meditation on the Eightfold Path
or an Ethical Humanist group scheduling a service devoted to
“consecrating [participants’] lives to acting in ways that honor
[their] primary commitment to respect the worth and dignity
of each person and to create human institutions which enable
societies . . . to do so as well,” Jone Johnson Lewis, Ethical
Culture as Religion, http://www.aeu.org/religion.html (last
visited Feb. 22, 2006), it would have to grant the application
under the majority’s rule permitting the exclusion only of
“mere worship.” After all, neither group would identify its
activities as worship, nor, indeed, does either engage in any-
thing akin to traditional, Judeo-Christian “worship.” Yet to
the average outside observer, both services would likely
appear indistinguishable from the activities the majority calls
“mere worship,” and indeed, both groups would view their
activities as quintessential religious activity. That one group
would be granted access to engage in such activity and
another denied is patently unconstitutional. As the Supreme
Court recognized over four decades ago, disparate treatment
of theistic and non-theistic religions is as offensive to the
Establishment Clause as disparate treatment of theistic reli-
gions. See Torcaso v. Watkins, 367 U.S. 488, 495 (1961); see
also Lee v. Weisman, 505 U.S. 577, 617 (1992) (Souter, J.,
concurring) (noting that a policy that treats theistic religions
similarly is not sufficiently universal to avoid Establishment
Clause concerns because many religions are non-theistic).
                FAITH CENTER CHURCH v. GLOVER               2749
                               IV

   The majority’s rule permits government entities to deny
access to a limited public forum made generally available to
community groups solely on the basis of the uniquely reli-
gious viewpoint of the speaker. In doing so, the majority has
jettisoned three decades of equal access jurisprudence, created
a constitutionally inferior category of religious speech, and
given governments throughout our circuit license to favor cer-
tain religions over others. I respectfully dissent from the order
denying rehearing en banc.


                          OPINION

PAEZ, Circuit Judge:

   This appeal from the grant of a preliminary injunction
involves an evangelical Christian church seeking access to a
public library meeting room to conduct, among other activi-
ties, religious worship services. We are called upon to navi-
gate between two equally important interests: the church’s
right to access a government building that is open to other
groups, and the government’s right to preserve its property for
its intended uses. We conclude that the district court erred
when it found that the church was likely to succeed on the
merits of its First Amendment claim and therefore abused its
discretion in granting preliminary injunctive relief. We have
jurisdiction under 28 U.S.C. § 1292, and we reverse in part
and remand.

                               I.

  The relevant facts are not disputed. Contra Costa County
(“County”) makes available to the public its public library
meeting rooms during operating hours. The County’s goal in
making these meeting rooms available is “to encourage the
2750            FAITH CENTER CHURCH v. GLOVER
use of library meeting rooms for educational, cultural and
community related meetings, programs and activities.” Pursu-
ant to the County’s library meeting room policy, “[n]on-profit
and civic organizations, for-profit organizations, schools and
governmental organizations” may use the meeting room space
for “meetings, programs, or activities of educational, cultural
or community interest.” The County regulates use of the
meeting rooms in the following ways: (1) library meeting
rooms are available on a first-come, first-served basis; (2) the
applicant must submit an application that identifies the appli-
cant and purpose of the meeting; (3) access to the meeting
room is contingent upon approval by the library staff, and the
County library reserves the right to deny an application or
revoke permission previously granted; (4) an applicant must
pay a fee for use of the meeting room when a meeting is not
open to the general public, when it charges an admission fee,
or when it involves sales or solicitations; (5) schools may not
utilize a meeting room “for instructional purposes as a regular
part of the curriculum”; and (6) the library meeting room
“shall not be used for religious services.”

   It is the last policy restriction on “Religious Use” that is the
subject of this case. The “Religious Use” restriction has twice
been amended since the present action was filed in the district
court. Initially, the policy provided that “[l]ibrary meeting
rooms shall not be used for religious purposes.” In August
2004, the County modified the policy to prohibit use of
library meeting rooms “for religious services or activities.”
On December 14, 2004, the County Board of Supervisors
adopted Resolution No. 2004/655, the County’s current pol-
icy, to prohibit “religious services” from being conducted in
library meeting rooms.

  Plaintiff Faith Center Church Evangelistic Ministries is a
non-profit religious corporation led by plaintiff Pastor Hattie
Mae Hopkins (collectively “Faith Center”). According to
Faith Center’s verified amended complaint, Pastor Hopkins
believes that she is called to share her Christian faith with oth-
               FAITH CENTER CHURCH v. GLOVER                 2751
ers. Pastor Hopkins believes that there are many individuals
who need to hear about the gospel of Jesus Christ but who
may never enter a traditional church building. To reach those
individuals, Pastor Hopkins holds meetings and worship ser-
vices in non-church buildings under the auspices of Faith
Center. Participants at Faith Center’s meetings generally “(a)
discuss educational, cultural, and community issues from a
religious perspective; (b) engage in religious speech and reli-
gious worship; and (c) engage in discussing the Bible and
other religious books [as well as] teaching, praying, singing,
sharing testimonies, sharing meals, and discussing social and
political issues.”

   Pastor Hopkins believes that divine providence guided her
to begin holding Faith Center meetings in Antioch, California.
In May 2004, Pastor Hopkins submitted applications request-
ing to use the County’s Antioch Branch Library meeting room
for May 29, 2004 and July 31, 2004. In each application, Pas-
tor Hopkins described the purpose of Faith Center’s meetings
as “Prayer, Praise and Worship Open to the Public, Purpose
to Teach and Encourage Salvation thru Jesus Christ and Build
up Community.” Pastor Hopkins received confirmation from
Antioch Library staff that her applications had been approved
and that Faith Center’s dates were reserved on the library’s
calendar.

   Faith Center advertised its May 29, 2004 meeting with a
flyer describing a “Women of Excellence Conference” spon-
sored by Faith Center Evangelistic Ministries Outreach. The
flyer stated:

    Coming to Antioch, California, on May 29th 2004,
    where the power of God would be moving to bring
    miracles into your life. “For this is the hour of the
    believer,” thus saith the Lord, for divine impartation
    of spiritual gifts, and empowerment, for the body of
    Christ to move forward in total victory. Come and
    receive your blessing!
2752               FAITH CENTER CHURCH v. GLOVER
   The flyer divided the day’s activities into a “Wordshop”
from 11:00 a.m. to 12:00 p.m., refreshments, and an afternoon
“Praise and Worship” service with a sermon by Pastor Hop-
kins from 1:00 p.m. to 3:00 p.m. The topic of the morning
“wordshop” was “ ‘The Making of an Intercessor,’ an End-
time call to Prayer for every Believer, and how to pray fer-
vent, effectual Prayers that God hears and answers.”

   Faith Center held its meeting and service on May 29, 2004.
Toward the end of the afternoon service, Antioch Library staff
informed Faith Center representatives that they were not per-
mitted to use the meeting room for religious activities.
According to Faith Center, the library staff did not express
concern about excessive noise but rather about a violation of
the “Religious Use” policy, which, at that time, prohibited the
use of library meeting rooms for “religious purposes.”1 In
June 2004, the County removed Faith Center’s July 31, 2004
meeting from the Antioch Library calendar and later con-
firmed with Faith Center that the July meeting had been can-
celled.

   On July 30, 2004, Faith Center sued to enjoin the County
from excluding Faith Center’s proposed religious meetings on
the basis of the County’s “Religious Use” policy.2 Faith Cen-
ter also sought a declaration that the meeting room policy was
unconstitutional on its face and as applied to Faith Center’s
  1
    Faith Center contends that out of consideration for library patrons, the
meeting participants did not use musical instruments or amplified sound.
The County explains that the Antioch Library meeting room is not sound-
proof and the May 29 service could be heard outside the meeting room.
The County does not argue that excessive noise was a problem.
  2
    Faith Center named as defendants Federal D. Glover (chair of the
County Board of Supervisors); Mark DeSaulnier, John M. Gioia, Millie
Greenberg, and Gayle B. Uilkema (members of the County Board of
Supervisors); John Sweeten (County Administrator); Anne Cain (County
Librarian); Patty Chan (Senior Librarian of the Antioch Branch); and
Laura O’Donahue (Administrative Deputy Director of the Antioch
Branch) (collectively the “County”).
                   FAITH CENTER CHURCH v. GLOVER                      2753
proposed use of the meeting room.3 Faith Center expressed a
desire to hold Saturday morning meetings in the Antioch
meeting room every other month.

   Before the district court, Faith Center argued that the
County discriminated against Faith Center on the basis of the
church’s viewpoint when it enforced its old policy prohibiting
access to the meeting room for “religious purposes” and can-
celled Faith Center’s July 31, 2004 meeting. Faith Center also
asserted that enforcement of any of the County’s “Religious
Use” policies, including the current one barring “religious ser-
vices,” would result in viewpoint discrimination in violation
of the First Amendment.

   The County agreed that its former meeting room policies
were overly broad and that Faith Center’s morning “word-
shop” at the May 29th meeting was the type of religious
speech activity that would be permitted under the current pol-
icy. The County, however, argued that barring Faith Center’s
religious worship services from the meeting room was a per-
missible exclusion of a category of speech meant to preserve
a limited public forum for its intended uses. The County
viewed Faith Center’s May 29th afternoon “praise and wor-
ship” session as mere religious worship exceeding the purpose
for which the meeting room forum had been created.4

   The district court granted Faith Center’s motion for a pre-
  3
     Faith Center also alleged that enforcement of the Library policy was
hostile to religion in violation of the Establishment Clause; that the
Library policy was facially invalid because the County had created a des-
ignated public forum and the policy’s regulation of speech was not justi-
fied by a compelling governmental interest; and that the County violated
Faith Center’s right to equal protection. The district court did not address
these separate claims.
   4
     Although the County applied the “religious purposes” policy in exis-
tence at the time it cancelled the July 31st meeting, the County has consis-
tently maintained that it would bar religious worship services from the
library meeting room under the revised policy.
2754               FAITH CENTER CHURCH v. GLOVER
liminary injunction. See Faith Center Church Evangelistic
Ministries v. Glover, No. 04-03111, 2005 WL 1220947 (N.D.
Cal. May 23, 2005). The district court concluded that Faith
Center was substantially likely to prevail on its claim that
enforcement of the County’s past or current library meeting
room policies to exclude Faith Center’s proposed religious
worship activities would result in unconstitutional viewpoint
discrimination. The district court granted relief on the basis of
Faith Center’s as applied challenge.

   The district court based its order on four legal premises: (1)
religious worship is speech protected by the First Amend-
ment; (2) religious worship cannot be distinguished from
other forms of religious speech; (3) the exclusion of religious
worship from otherwise permissible speech of a religious
nature constitutes viewpoint discrimination; (4) there was no
compelling Establishment Clause concern to justify Faith
Center’s exclusion.5

   As the district court made clear, it proceeded on the basis
that the afternoon “praise and worship” session constituted
pure religious worship services.6 Faith Center did not dispute
   5
     In light of the district court’s determination that the County discrimi-
nated against Faith Center’s speech on the basis of viewpoint, the court
did not address the nature of the forum created by the County’s policy of
opening its library meeting rooms to the public.
   6
     The transcripts of the preliminary injunction hearing show that the dis-
trict court understood that the afternoon session constituted pure religious
worship services, even as Faith Center’s other activities earlier in the day
did not:
    [Counsel for the County]: I have to take issue a little bit with the
    characterization that it is defendants who have characterized what
    Faith Center is doing as worship. Faith Center has characterized
    it that way, your honor.
    The Court: I know. They are making the argument even assuming
    it’s worship. That gets into a set of new questions.
                                     ***
                   FAITH CENTER CHURCH v. GLOVER                      2755
this contention because it argued that even if the afternoon
session was mere religious worship, the court could not draw
a constitutionally permissible distinction between afternoon
worship and the rest of Faith Center’s religious speech activi-
ties. Thus, as the parties do, we understand the district court’s
grant of preliminary injunctive relief to enjoin application of
the County’s policy to bar religious worship services. This
appeal followed.

                                    II.

   We have jurisdiction under 28 U.S.C. § 1292. We will
reverse the grant of a preliminary injunction when the district
court has abused its discretion or has based its decision on an
erroneous legal standard or on clearly erroneous findings of
fact. See Satava v. Lowry, 323 F.3d 805, 810 (9th Cir. 2003).
Application of erroneous legal principles by the district court
is an abuse of discretion. See A&M Records, Inc. v. Napster,
Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). Underlying issues
of law are reviewed de novo, including the claim that the dis-
trict court relied on an erroneous legal premise to arrive at its
decision to grant a preliminary injunction. See id. Thus, we
must determine “whether the court employed the appropriate
legal standards governing the issuance of a preliminary
injunction and whether the district court correctly appre-
hended the law with respect to the underlying issues in the

    The Court: What is your bottom line? Is your bottom line then the
    Court cannot issue any injunction which has the effect of preclud-
    ing, as you would call it or the courts call it, mere worship in the
    library rooms?
    [Counsel for Faith Center]: That’s right, your honor.
   The dissent dismisses Faith Center’s representation at the preliminary
injunction hearing. See Dissent Op., at 2786 n.2. However, the representa-
tion is consistent with other evidence in the record that Faith Center
intended its afternoon session to consist of religious worship services. See
supra at 2750-51.
2756             FAITH CENTER CHURCH v. GLOVER
case.” Sammartano v. First Judicial Dist. Court, 303 F.3d
959, 965 (9th Cir. 2002) (internal quotation marks and cita-
tion omitted).

                                III.

   A preliminary injunction may issue when the moving party
demonstrates either “(1) a combination of probable success on
the merits and the possibility of irreparable harm; or (2) that
serious questions are raised and the balance of hardships tips
in its favor.” A&M Records, Inc., 239 F.3d at 1013. “These
formulations are not different tests but represent two points on
a sliding scale in which the degree of irreparable harm
increases as the probability of success on the merits
decreases.” Associated Gen. Contractors of Cal. v. Coal. for
Econ. Equity, 950 F.2d 1401, 1410, (9th Cir. 1991) (internal
quotation marks and citation omitted). Accordingly, “if the
movant has a 100% probability of success on the merits, this
alone entitles it to reversal of a district court’s denial of a pre-
liminary injunction, without regard to the balance of the hard-
ships.” Sammartano, 303 F.3d at 965 (internal quotation
marks omitted).

   Because the district court concluded that enforcement of
the County’s library meeting room policy was substantially
likely to violate Faith Center’s right to freedom of expression,
the court also concluded that Faith Center had demonstrated
the requisite irreparable harm. See Elrod v. Burns, 427 U.S.
347, 373 (1976) (“The loss of First Amendment freedoms, for
even minimal periods of time, unquestionably constitutes
irreparable injury.”); Sammartano, 303 F.3d at 973 (“[A]
party seeking preliminary injunctive relief in a First Amend-
ment context can establish irreparable injury sufficient to
merit the grant of relief by demonstrating the existence of a
colorable First Amendment claim.” (internal quotation marks
and citation omitted)). We agree that the existence of a color-
able First Amendment claim in this case is sufficient to dem-
onstrate irreparable injury. We therefore confine our review to
                  FAITH CENTER CHURCH v. GLOVER                      2757
determining whether Faith Center has demonstrated a likeli-
hood of success on the merits of its First Amendment “as
applied” challenge.7

                                   IV.

                                  A.

   As a preliminary matter, our inquiry ends if Faith Center’s
religious services do not constitute “speech” subject to First
Amendment protection. We conclude that Faith Center
engaged in protected speech when its participants met in the
Antioch Library for prayer, praise, and worship. See Widmar
v. Vincent, 454 U.S. 263, 269 (1981) (“[R]eligious worship
and discussion . . . are forms of speech and association pro-
tected by the First Amendment.”); Good News Club v. Mil-
ford Cent. Sch., 533 U.S. 98, 111 (2001) (finding that
activities “quintessentially religious” in nature such as reli-
gious instruction, prayer, and discussion and recitation of the
Bible, are protected speech); Lamb’s Chapel v. Center
Moriches Union Free Sch. Dist., 508 U.S. 384, 393-94 (1993)
(finding that the presentation of cultural and educational sub-
ject matter from a religious perspective is speech protected by
the First Amendment).

   [1] The Constitution, however, does not guarantee that all
forms of protected speech may be heard on government prop-
erty. “[T]he Government, ‘no less than a private owner of
property, has power to preserve the property under its control
for the use to which it is lawfully dedicated.’ ” Cornelius v.
NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 800 (1985)
(quoting Greer v. Spock, 424 U.S. 828, 836 (1976)). The
  7
    Because we conclude that the district court erred in granting relief on
the basis of Faith Center’s First Amendment as applied challenge, we need
not address Faith Center’s other constitutional arguments. See supra note
3. Upon remand, the district court may address these claims in the first
instance.
2758           FAITH CENTER CHURCH v. GLOVER
Supreme Court has adopted a forum analysis to balance
“when the Government’s interest in limiting the use of its
property to its intended purpose outweighs the interest of
those wishing to use the property for other purposes.” United
States v. Kokinda, 497 U.S. 720, 726 (1990) (internal quota-
tion marks and citation omitted). Thus, we must at the outset
determine the nature of the forum established by the County
when it opened the Antioch Library meeting room to various
community groups.

   We begin our forum analysis by “identify[ing] the nature of
the forum” and “whether the forum [at issue] is public or non-
public.” Cornelius, 473 U.S. at 797. Forum analysis has tradi-
tionally divided government property into three categories:
public fora, designated public fora, and nonpublic fora. Di-
Loreto v. Downey Unified Sch. Dist. Bd. of Educ., 196 F.3d
958, 964 (9th Cir. 1999). Once the forum is identified, we
determine whether restrictions on speech are justified by the
requisite standard. Cornelius, 473 U.S. at 797.

   [2] Traditional public fora such as public streets and parks
are locations that “by long tradition or by government fiat
have been devoted to assembly and debate.” Perry Educ.
Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45
(1983). When the government intentionally dedicates its prop-
erty to expressive conduct, it also creates a public forum. Id.
Such designated public fora cannot be created by inaction; the
government must “intentionally open[ ] a nontraditional
forum for public discourse.” Cornelius, 473 U.S. at 802. The
ability of the government to limit speech in a traditional or
designated public forum is sharply circumscribed. Content-
based regulation is justified only when “necessary to serve a
compelling state interest and [when] it is narrowly drawn to
achieve that end.” Perry, 460 U.S. at 45. Content-neutral
restrictions that regulate the time, place, and manner of
speech are permissible so long as they are “narrowly tailored
to serve a significant government interest, and [they] leave
open ample alternative channels of communication.” Id.
                  FAITH CENTER CHURCH v. GLOVER                      2759
   [3] Any public property that is not by tradition or designa-
tion a forum for public communication is classified as a non-
public forum. See DiLoreto, 196 F.3d at 965. Regulation of
speech in a nonpublic forum is subject to less demanding judi-
cial scrutiny. “The challenged regulation need only be reason-
able, as long as the regulation is not an effort to suppress the
speaker’s activity due to disagreement with the speaker’s
view.” Int’l Soc. for Krishna Consciousness v. Lee, 505 U.S.
672, 679 (1992).

   [4] We have recognized that the Supreme Court, in deci-
sions subsequent to Perry and Cornelius, has identified
another category—the “limited public forum”—to describe a
nonpublic forum that the government intentionally has opened
to certain groups or for the discussion of certain topics. See
DiLoreto, 196 F.3d at 965 (citing Rosenberger v. Rector &
Visitors of the Univ. of Virginia, 515 U.S. 819, 829 (1995)).
Restrictions governing access to a limited public forum are
permitted so long as they are viewpoint neutral and reason-
able in light of the purpose served by the forum.8
  8
    We have previously noted that “[t]he contours of the terms ‘designated
public forum’ and ‘limited public forum’ have not always been clear.”
DiLoreto, 196 F.3d at 965 n.4. The terms are not interchangeable. A lim-
ited public forum is a sub-category of the designated public forum, where
the government opens a nonpublic forum but reserves access to it for only
certain groups or categories of speech. Hopper v. City of Pasco, 241 F.3d
1067, 1074-75 (9th Cir. 2001). In a limited public forum, we review
restrictions on speech that are viewpoint neutral for their reasonableness.
Other courts follow the same practice. See, e.g., Bowman v. White, 444
F.3d 967, 975-76 (8th Cir. 2006) (eschewing the terminology of desig-
nated or limited public forum in favor of a designated public forum classi-
fied as either of a “limited” or “unlimited” character); Warren v. Fairfax
County, 196 F.3d 186, 193-94 (4th Cir. 1999) (en banc); Kreimer v.
Bureau of Police of Morristown, 958 F.2d 1242, 1261 & n.21 (3d Cir.
1992); Travis v. Owego-Apalachin Sch. Dist., 927 F.2d 688, 692 (2d Cir.
1991).
2760            FAITH CENTER CHURCH v. GLOVER
                              B.

   We conclude that the Antioch Library meeting room is a
limited public forum and that enforcement of the County’s
policy to exclude religious worship services from the meeting
room is reasonable in light of the forum’s purpose. It is clear,
and neither party contends otherwise, that the forum created
by the County is neither a traditional public forum nor a non-
public forum. Rather, the parties dispute whether the Antioch
meeting room constitutes a designated or limited public
forum.

   [5] In evaluating the type of forum at issue, we look to “the
policy and practice of the government, the nature of the prop-
erty and its compatibility with expressive activity, and
whether the forum was designed and dedicated to expressive
activity.” Children of the Rosary v. City of Phoenix, 154 F.3d
927, 976 (9th Cir. 1998) (citing Cornelius, 473 U.S. at 802-
03); see also Am. Civil Liberties Union of Nev. v. City of Las
Vegas, 333 F.3d 1092, 1098 (9th Cir. 2003). The purpose of
our inquiry is to discern the government’s intent in making
the forum available for public use. See Cornelius, 473 U.S. at
802.

   [6] The County’s library meeting room policy allows
“[n]on-profit and civic organizations, for-profit organizations,
schools and governmental organizations” to use a branch
Library meeting room for “meetings, programs, or activities
of educational, cultural or community interest.” Evidently, the
County’s purpose was to invite the community at large to par-
ticipate in use of the meeting room for expressive activity. In
practice, the County has allowed a variety of community
groups to hold meetings in the Antioch Library meeting room,
including the Sierra Club for purposes of letter writing, Nar-
cotics Anonymous for a recovery meeting, and the East Con-
                   FAITH CENTER CHURCH v. GLOVER                       2761
tra Costa Democratic Club to “let people learn about
Democratic candidates and issues.”9

    A policy with a broad purpose however is not dispositive
of an intent to create a public forum by designation. In Good
News Club, the Supreme Court adopted the Second Circuit’s
conclusion that the State of New York had created a limited
public forum when it made its public schools available for
“social, civic and recreational meetings and entertainment
events, and other uses pertaining to the welfare of the commu-
nity.” Good News Club, 533 U.S. at 102, 106 (internal quota-
tion marks omitted). Other courts have interpreted similar
broadly worded policies to create limited public fora. See
Bronx Household of Faith v. Bd. of Ed. of City of New York,
331 F.3d 342, 346 (2d Cir. 2003) (recognizing that the same
New York State policy at issue in Good News Club created
a limited public forum); Campbell v. St. Tammany Parish Sch.
Bd., No. Civ. A. 98-2605, 2003 WL 21783317, at * 1 (E.D.
La. July 30, 2003) (unpublished) (holding that school board’s
policy of granting access for “civic and recreational meetings
. . . and other uses pertaining to the welfare of the communi-
ty” created a limited public forum).10

   [7] Here, the County’s policy and practices make clear that
the County did not intend for the Antioch Library meeting
room to be open for indiscriminate use. The County’s policy
excludes schools from using the meeting room “for instruc-
tional purposes as a regular part of the curriculum” and orga-
  9
    Faith Center offers examples of other applicants seeking access to
other library meeting rooms in the County. As the district court correctly
noted, however, the relevant forum is “defined by the access sought by the
speaker,” DiLoreto, 196 F.3d at 965, and in this case the forum is the Anti-
och Library meeting room.
   10
      We have also interpreted policies with a “broad purpose” to neverthe-
less create a limited public forum. See, e.g., Hills v. Scottsdale Unified
Sch. Dist., 329 F.3d 1044, 1051 (9th Cir. 2003) (holding that school policy
to distribute flyers about summer activities that are “of interest to school-
children” established a limited public forum).
2762            FAITH CENTER CHURCH v. GLOVER
nizations who wish to engage in “religious services.”
Additionally, the policy requires a potential user to submit an
application describing the intended use and identifying the
applicant. Thereafter, the application must be reviewed and
approved in advance by the County. Requiring prior permis-
sion for access to forum demonstrates that a public forum has
not been created by designation. See Cornelius, 473 U.S. at
803. Finally, the policy requires an applicant to pay a fee for
certain proposed uses. By charging a fee in certain circum-
stances, the County has demonstrated its desire to limit access
to the library meeting room for certain purposes and speakers.

   The record indicates that the County has consistently
applied its policy restrictions. Faith Center does not contend
that the County has ever failed to screen an application or that
the County has granted access to an applicant on a non-policy
basis. See Hopper, 241 F.3d at 1076 (“[C]onsistency in appli-
cation is the hallmark of any policy designed to preserve the
non-public status of a forum.”)

   [8] The nature of the forum also supports the conclusion
that, although the community at large has been invited to use
the room, the library meeting room was not intended to be
open for unlimited public expression. A library is quintessen-
tially “a place dedicated to quiet, to knowledge, and to beau-
ty,” Brown v. Louisiana, 383 U.S. 131, 142 (1966); where
“the worthy missions of facilitating learning and cultural
enrichment” are fostered, United States v. Am. Library Ass’n,
539 U.S. 194, 203 (2003); and whose “very purpose is to aid
in the acquisition of knowledge through reading, writing and
quiet contemplation,” Kreimer, 958 F.2d at 1261.

   We also note that the Antioch meeting room is located
within the Antioch Branch Library itself, that the meeting
room is accessible during normal operating hours when other
library patrons are present, and that sound can be heard by
nonparticipants. Thus, while the Library meeting room is
compatible with different kinds of expressive activity such as
                FAITH CENTER CHURCH v. GLOVER                2763
a group discussion or lecture, we are mindful that the forum
was not intended to undermine the library’s primary function
as a venue for reading, writing, and quiet contemplation.

   [9] The County’s policy delineating the speakers and uses
appropriate for the Library meeting room, its consistent
screening of applications, and its requirement of a fee in lim-
ited circumstances, underscores our conclusion that the Anti-
och forum was not dedicated for indiscriminate use. We
therefore hold that the Antioch Library meeting room is a lim-
ited public forum whose restrictions to access may be “based
on subject matter . . . so long as the distinctions drawn are rea-
sonable in light of the purpose served by the forum and are
viewpoint neutral.” Cornelius, 473 U.S. at 806. We proceed
next to the question of whether the County’s decision to pro-
hibit Faith Center from conducting religious worship services
in the Library meeting room is reasonable in light of the pur-
pose served by the forum.

                               C.

   [10] “[R]easonableness analysis focuses on whether the
limitation is consistent with preserving the property for the
purpose to which it is dedicated.” DiLoreto, 196 F.3d at 967
(internal quotation marks omitted). Although the actual forum
is a library meeting room, the nature and function of the
County’s public library as a whole is relevant in evaluating
the reasonableness of the County’s exclusions. See id. at 968.

   [11] The purpose of the County’s library policy is to make
its library meeting rooms available as a community resource
for different kinds of expressive activity such as meetings,
discussions, lectures, and other “meetings, programs, or activ-
ities of educational, cultural or community interest.” The
County’s policy regulates use of the meeting room to preserve
the character of the forum as a common meeting space, an
alternative to the community lecture hall, the corporate board-
room, or the local Starbucks. The library policy, for example,
2764            FAITH CENTER CHURCH v. GLOVER
prohibits schools from using the meeting room as a regular
part of the school’s curriculum. The County’s exclusion of
schools is reasonable in light of its purpose. To allow the
meeting room to be converted into a classroom would trans-
form the character of the forum from a community meeting
room to a public school.

   By the same token, the County’s decision to exclude Faith
Center’s religious worship services from the meeting room is
reasonable in light of the library policy so that the Antioch
forum is not transformed into an occasional house of worship.
Faith Center acknowledges that it seeks to reach out to those
individuals who might not enter a traditional church building,
and to bring the evangelical church experience to them. We
see nothing wrong with the County excluding certain subject
matter or activities that it deems inconsistent with the forum’s
purpose, so long as the County does not discriminate against
a speaker’s viewpoint. To conclude that the County’s exclu-
sion of religious worship services from its government build-
ings is unreasonable would result in the “remarkable
proposition that any public [building] opened for civic meet-
ings must be opened for use as a church, synagogue, or
mosque.” Good News Club, 533 U.S. at 139 (Souter, J., dis-
senting).

   The County also has a reasonable interest in limiting the
Library meeting room to uses that could potentially interfere
with the primary function of the library. In DiLoreto, a school
district policy excluded subject matter that was deemed too
sensitive or controversial from advertisements on a high
school’s baseball fence. 196 F.3d at 966. “The District’s con-
cerns regarding disruption and potential controversy” were
found reasonable in light of the circumstance of having a lim-
ited forum (the advertisement fence) within a public second-
ary school. Id. at 968. We thus upheld the exclusion of an
advertisement containing the text of the Ten Commandments
because it was inconsistent with the limited purpose served by
the forum.
                  FAITH CENTER CHURCH v. GLOVER                   2765
   [12] Here too, the County has a legitimate interest in
screening applications and excluding meeting room activities
that may interfere with the library’s primary function as a
sanctuary for reading, writing, and quiet contemplation. The
County reasonably could conclude that the controversy and
distraction of religious worship within the Antioch Library
meeting room may alienate patrons and undermine the
library’s purpose of making itself available to the whole com-
munity. See id. We therefore conclude that the County’s pro-
hibition on religious worship services is reasonable in light of
the purpose served by the Library meeting room.11

                                 V.

   Although the County’s policy, and its decision to bar Faith
Center from using the Library meeting room to conduct reli-
gious worship services, is reasonable in light of the forum’s
purpose, Faith Center is likely to succeed on the merits of its
First Amendment claim if it can establish that the County dis-
criminated against it because of its religious viewpoint.

   In a limited public forum, the government is free to reserve
access to the forum “for certain groups or for the discussion
of certain topics.” Rosenberger, 515 U.S. at 829. Access may
not be restricted, however, if the “rationale for the restriction”
is the “specific motivating ideology or the opinion or perspec-
tive of the speaker.” Id. We must identify whether the Coun-
ty’s exclusion of Faith Center’s religious worship services
from the Library meeting room is “content discrimination,
which may be permissible if it preserves the purpose of that
limited forum, [or] viewpoint discrimination, which is pre-
sumed impermissible when directed against speech otherwise
within the forum’s limitations.” Id. at 829-30.
  11
     The County, however, acknowledges that it may not bar Faith Center
from using the Library meeting room to conduct activities that express a
religious viewpoint on otherwise permissible subject matter.
2766           FAITH CENTER CHURCH v. GLOVER
   We hold that the exclusion of Faith Center’s religious wor-
ship services from the Antioch Library meeting room is a per-
missible limitation on the subject matter that may be
discussed in the meeting room, and that it is not suppression
of a prohibited perspective from an otherwise permissible
topic. In so holding, we address two arguments raised by
Faith Center that bear directly on our analysis. First, Faith
Center contends that the prohibition on religious worship ser-
vices is impermissible viewpoint discrimination because
“prayer, praise and worship” is an educational, cultural, and
community-related activity that has been suppressed due to
Faith Center’s religious perspective.

   Second, Faith Center argues that its religious worship can-
not be distinguished from other religious speech that is per-
mitted in the Antioch Library, and to attempt a judicially
enforceable distinction would entangle the government with
religion in a manner forbidden by the Establishment Clause.

                              A.

   [13] We first address whether the County has discriminated
on the basis of content or viewpoint. “Content discrimination
occurs when the government chooses the subjects that may be
discussed, while viewpoint discrimination occurs when the
government prohibits speech by particular speakers, thereby
suppressing a particular view about a subject.” Giebel v. Syl-
vester, 244 F.3d 1182, 1188 (9th Cir. 2001) (internal quota-
tion marks omitted). The distinction between regulation on
the basis of subject matter or viewpoint, however, “is not a
precise one,” Rosenberger, 515 U.S. at 831, and as this court
has recognized, “the level at which ‘subject matter’ is defined
can control whether discrimination is held to be on the basis
of content or viewpoint,” Giebel, 244 F.3d at 1188 n.10; see
also Robert C. Post, Subsidized Speech, 106 YALE L.J. 151,
166 & n.96 (1996).

   The Supreme Court’s decision in Boos v. Barry exemplifies
the difficulty of identifying whether a regulation excludes an
                FAITH CENTER CHURCH v. GLOVER              2767
entire category of speech or restricts a prohibited viewpoint.
485 U.S. 312 (1988) (plurality opinion). In Boos, the Court
reviewed a statute that prohibited the display of signs dispar-
aging a foreign government from within 500 feet of that gov-
ernment’s embassy. The plaintiffs argued that the statute
discriminated on the basis of viewpoint because speech that
favored the foreign government was permitted. From plain-
tiffs’ standpoint, the subject matter regulated by the statute
was ‘speech concerning a foreign government’ and the restric-
tion improperly favored one side of the debate. The Court
rejected this argument by defining the subject matter of the
regulation at a different level of generality: speech against
foreign governments. Because the statute excluded this entire
category of speech without regard to any particular foreign
government or criticism, a plurality of the Court concluded
that the statute was viewpoint-neutral. Id. at 319.

   [14] In Lamb’s Chapel, the Court articulated a test for dis-
tinguishing between content and viewpoint discrimination. A
religious group seeking to show a film series on child rearing
from a Christian perspective was denied access to a school
facility because of the school district’s policy barring use of
the rooms for religious purposes. The Court unanimously held
that the school district “discriminate[d] on the basis of view-
point [by] permit[ting] school property to be used for the pre-
sentation of all views about family issues and child rearing
except those dealing with the subject matter from a religious
standpoint.” 508 U.S. at 393. The test is whether the govern-
ment has excluded perspectives on a subject matter otherwise
permitted by the forum.

   The Court applied that test in Rosenberger. In Rosenberger,
the Court considered whether a University of Virginia policy
of excluding religious publications from eligibility for student
funds was viewpoint discrimination or a content-based exclu-
sion. The University sought to avoid a possible Establishment
Clause violation by excluding funding that supported “reli-
gious activity,” including student publications that espoused
2768            FAITH CENTER CHURCH v. GLOVER
and promoted religious beliefs. See 515 U.S. at 825. The
majority determined, however, that “the University [did] not
exclude religion as a subject matter but select[ed] for disfa-
vored treatment those student journalistic efforts with reli-
gious editorial viewpoints.” Id. at 831. Because other student
publications were free to discuss the topic of religion from a
myriad of views other than the prohibited perspective, the
University had discriminated on the basis of viewpoint. Id.

   Most recently, in Good News Club v. Milford Central
School, the Court held that a school district engaged in view-
point discrimination when it refused to allow a Christian chil-
dren’s club (“Club”) to offer a religious perspective on moral
and character development in a school forum that was open
to wide community involvement. The school district allowed
its facilities to be used for activities “pertaining to the welfare
of the community,” and the facilities were available to any
group that promoted the moral and character development of
children. See 533 U.S. at 108. Comparing the circumstances
to Lamb’s Chapel, the Court found that the school district had
discriminated on the basis of viewpoint by denying the Club
the opportunity to teach moral and character development to
children from a religious perspective. See id. at 111 (“What
matters for purposes of the Free Speech Clause is that we can
see no logical difference in kind between the invocation of
Christianity by the Club and the invocation of teamwork, loy-
alty, or patriotism by other associations to provide a founda-
tion for their lessons.”). Once again, the focus was on whether
some other group had been permitted to engage in the same
kind of speech activity from a perspective other than the pro-
hibited one.

   Good News Club is notable for two other reasons. First, the
Court concluded that even activities that are “quintessentially
religious” can be used to further the purpose of moral instruc-
tion and character development. In Good News Club, the Club
taught morality and character development by singing songs,
relating stories from the Bible, reciting verses, memorizing
                   FAITH CENTER CHURCH v. GLOVER                      2769
Scripture, and prayer. See id. at 103. For the Court’s purposes
however, “[t]he only apparent difference between the activity
of Lamb’s Chapel and the activities of the Good News Club
is that the Club chooses to teach moral lessons from a Chris-
tian perspective through live storytelling and prayer, whereas
Lamb’s Chapel taught lessons through films.” Id. at 110.

   Second, the Court drew a distinction between the Club’s
activities and “mere religious worship, divorced from any
teaching of moral values.” Id. at 112 n.4. Although the school
district contended that the Club’s activities constituted reli-
gious worship, the Court rejected that characterization and
noted that the court of appeals made no such determination.
The Court drew a line at religious worship because it did not
regard worship in this case as merely a “viewpoint from
which ideas are conveyed.” Id. To the contrary, pure religious
worship held a purpose unto itself, and it exceeded the bound-
aries of a forum limited to a discussion of the moral and char-
acter development of children. See id. at 138 n.3, 121 S. Ct.
2093 (Souter, J., dissenting).12

   Turning to Faith Center’s argument, we disagree that pro-
hibiting religious worship services in the Antioch Library
meeting room constitutes viewpoint discrimination. The test,
as we have articulated, is whether the government has
excluded a perspective on a subject matter otherwise permit-
ted in the forum. To determine whether “religious worship”
is a perspective on an allowable topic, we are guided by the
Court’s approach in Good News Club and draw reference
from events and activities that have been hosted at the Anti-
och meeting room forum. See id. at 108.
  12
     It should be noted that Justice Scalia’s concurrence embraced the posi-
tion that the majority was not willing to take. Justice Scalia argued that a
distinction could not be made between the Club’s activities and religious
worship, and that in any event, the forum could not restrict religious wor-
ship from taking place there. See id. at 125-26.
2770               FAITH CENTER CHURCH v. GLOVER
   [15] As noted above, the County acknowledged that Faith
Center’s morning activities on May 29, 2004 were permissi-
ble under the County’s current policy. According to Faith
Center’s flyer describing the day’s events, the morning
“Wordshop” consisted of “ ‘The Making of an Intercessor,’ an
Endtime call to Prayer for every Believer, and how to pray
fervent, effectual Prayers that God hears and answers.” In
other words, the morning workshop was devoted to the topic
of communication and how to communicate effectively with
one’s God. Although Faith Center’s activities may have
included “quintessentially religious” speech such as a call to
prayer, Good News Club makes clear that such speech in fur-
therance of communicating an idea from a religious point of
view cannot be grounds for exclusion.

   [16] It is clear that “communication” is a permissible topic
of discussion in the Antioch Library meeting room. If the
Antioch Speech and Debate club applied to use the meeting
room to discuss the art of oratory and effective communica-
tion of secular subjects, the County would not likely reject
such a proposal. It would therefore be viewpoint discrimina-
tion for the County to exclude Faith Center’s perspective on
the subject of communication because of the religious content
of Faith Center’s speech.

   Other activities that occur at Faith Center’s meetings are
also permissible in the Antioch meeting room. Faith Center
explains that meeting participants sometimes “engage in dis-
cussing the Bible and other religious books [as well as] teach-
ing, praying, singing, sharing testimonies, sharing meals, and
discussing social and political issues.” These activities convey
a religious perspective on subjects that are or have been per-
mitted in the Antioch Library meeting room, such as a discus-
sion of the Bible, discussions of social and political issues,
and sharing life experiences.13
  13
     Although the library meeting room policy refers to implementing rules
and regulations, those rules and regulations were not a part of the district
court record. We therefore refrain from commenting on the permissibility
of singing, eating, and drinking in the Antioch Library meeting room.
                FAITH CENTER CHURCH v. GLOVER              2771
   The County, for example, permits meetings by the East
Contra Costa Democratic Club to “let people learn about
Democratic candidates and issues”—in essence to discuss
social and political issues from the standpoint of the Demo-
cratic Party. A Narcotics Anonymous recovery meeting
includes sharing personal life experiences similar to sharing
testimonials of one’s personal experiences with God and faith.
A letter-writing campaign by the Sierra Club involves the dis-
cussion and communication of matters of social and political
interest to its members. Discussions of the Bible and other
religious and literary texts are also clearly permissible in the
library. Thus, to exclude Faith Center from discussing topics
that are appropriate to the forum because of a prohibited reli-
gious perspective would constitute viewpoint discrimination
in violation of the First Amendment.

   [17] Faith Center’s afternoon activities on May 29th, how-
ever, did not consist of religious viewpoint activities. Faith
Center occupied the Antioch forum expressly for “praise and
worship” and in doing so Faith Center exceeded the bounda-
ries of the library’s limited forum. The district court under-
stood, and Faith Center did not dispute, the contention that the
afternoon activities constituted pure religious worship ser-
vices. Rather, Faith Center argued before the district court
that its religious worship could not be distinguished from the
rest of its religious speech, and for the court to make such a
distinction was constitutionally impermissible.

   Pure religious worship, however, is not a secular activity
that conveys a religious viewpoint on otherwise permissible
subject matter. For every other topic of discussion that Faith
Center engages in—the Bible, communication, social and
political issues, life experiences—religious and non-religious
perspectives exist. The same can be said for moral and char-
acter development in Good News Club, child rearing in
Lamb’s Chapel, and the topic of religion itself in Rosenber-
ger.
2772              FAITH CENTER CHURCH v. GLOVER
  [18] Religious worship, on the other hand, is not a view-
point but a category of discussion within which many differ-
ent religious perspectives abound. If the County had, for
example, excluded from its forum religious worship services
by Mennonites, then we would conclude that the County had
engaged in unlawful viewpoint discrimination against the
Mennonite religion. But a blanket exclusion of religious wor-
ship services from the forum is one based on the content of
speech.

   Faith Center contends that because a religious worship ser-
vice is an “educational, cultural and community related”
activity, excluding religious worship services from the forum
when other community-related activities are permitted
amounts to viewpoint discrimination. Although religious wor-
ship is an important institution in any community, we disagree
that anything remotely community-related must therefore be
granted access to the Antioch Library meeting room. That
argument was rejected in Good News Club when the Court
distinguished the Club’s activities from “mere religious wor-
ship” and implicitly acknowledged that religious worship
exceeded the boundaries of the limited public forum. See
Good News Club, 533 U.S. at 112 n.4.14

   Faith Center’s reliance on the Second Circuit’s decision in
Bronx Household of Faith is misplaced. In Bronx Household
of Faith, an evangelical Christian church sought access to a
public school building for Sunday meetings that consisted of
singing Christian hymns, prayer, Biblical preaching and
  14
     It is difficult to imagine moreover that religious worship could ever
truly be divorced from moral instruction or character development. That
is not what the majority in Good News Club meant when it wrote: “we
conclude that the Club’s activities do not constitute mere religious wor-
ship, divorced from any teaching of moral values.” See id. That statement
must be taken in its proper context. The defendant district opened the
forum in part for the moral and character development of children. As
here, pure religious worship was too tenuously associated to the forum’s
purpose.
                   FAITH CENTER CHURCH v. GLOVER                      2773
teaching, communion, and social fellowship. 331 F.3d at 347.
The court concluded that, like Good News Club, the proposed
meetings did not “constitute only religious worship, separate
and apart from any teaching of moral values.” Id. at 354. The
court was guided by Justice Souter’s description of the Club’s
activities in Good News Club.15 Justice Souter characterized
the Club’s meetings as “an evangelical service of worship,”
combining teaching with “elements of worship.” 533 U.S. at
138 n.3. The court found that the proposed meetings in Bronx
Household of Faith were materially indistinguishable from
Good News Club’s activities and therefore Good News Club
controlled the outcome of its case.

   Bronx Household of Faith is inapposite because here we
simply do not have “elements of worship” that further secular
goals. Faith Center’s afternoon activities on May 29, 2004, as
described by Faith Center itself, consisted entirely of praise
and religious worship. The Second Circuit made clear that its
“ruling [was] confined to the district court’s finding that the
[church’s] activities . . . [were] not simply religious worship,
divorced from any teaching of moral values or other activities
permitted in the forum.” 331 F.3d at 354. Bronx Household
of Faith is also distinguishable because of the nature of the
forum. There, the church sought to rent empty school rooms
for its Sunday meetings away from other public activity. The
Antioch Library meeting room, on the other hand, is in the
Antioch Branch Library and is available only during the
Library’s operating hours when other library patrons are pres-
ent. The propriety of religious worship services varies by the
different circumstances of each forum.16
  15
      The court noted that the majority accepted Justice Souter’s recitation
of the Club’s activities as accurate. See Good News Club, 533 U.S. at 112
n.4.
   16
      Indeed, the unique factual circumstances of the County’s limited
forum set this case apart from the cases primarily relied upon by Faith
Center to demonstrate the existence of viewpoint discrimination. See, e.g.,
Good News Club, 533 U.S. at 103; Lamb’s Chapel, 508 U.S. at 386; Bronx
2774              FAITH CENTER CHURCH v. GLOVER
                                   B.

   We turn to Faith Center’s second argument, that the prohi-
bition on religious services in the Antioch forum is viewpoint
discrimination because religious worship cannot be distin-
guished from other permissible forms of religious speech.
According to Faith Center, to enforce such a distinction,
would entangle the government with religion in a manner for-
bidden by the Establishment Clause.

   Faith Center relies on Widmar v. Vincent for support. In
Widmar, a religious student organization sought access to
state university facilities for religious worship and discussion.
The University made its facilities available for activities by
registered student groups but prohibited the use of University
buildings “for purposes of religious worship or religious
teaching.” 454 U.S. at 265. The Court held that the University
had created a public forum and therefore it could only “justify
discriminatory exclusion from a public forum based on the
religious content of the group’s intended speech” by showing
that its regulation was necessary to serve a compelling state
interest and narrowly drawn to achieve that end. Id. at 269-70.
The University regulation did not survive under the height-
ened judicial scrutiny.

   In dicta that was not central to the Court’s holding, Justice
Powell discussed the difficulty he had with the dissent’s con-
tention that a distinction should be made between religious
worship and other kinds of religious speech:

        First, the dissent fails to establish that the distinc-
     tion has intelligible content. There is no indication

Household of Faith, 331 F.3d at 345; Campbell, 2003 WL 21783317 at *
1. In Concerned Women for America v. Lafayette County, 883 F.2d 32, 33
(5th Cir. 1989), the plaintiffs sought access to an auditorium rather than
a meeting room at a public library. Cf. Southeastern Promotions, Ltd. v.
Conrad, 420 U.S. 546, 555 (1975) (municipal auditorium was a public
forum whose size and design made it conducive for expressive conduct).
                FAITH CENTER CHURCH v. GLOVER                  2775
    when “singing hymns, reading scripture, and teach-
    ing biblical principles,” cease to be “singing, teach-
    ing, and reading”—all apparently forms of “speech,”
    despite their religious subject matter—and become
    unprotected worship.

       Second, even if the distinction drew an arguably
    principled line, it is highly doubtful that it would lie
    within the judicial competence to administer. Merely
    to draw the distinction would require the university
    —and ultimately the courts—to inquire into the sig-
    nificance of words and practices to different reli-
    gious faiths, and in varying circumstances by the
    same faith. Such inquiries would tend inevitably to
    entangle the State with religion in a manner forbid-
    den by our cases.

Id. at 269 n.6 (internal citations omitted).

   Faith Center echoes the same arguments. Faith Center asks
how the County, or courts for that matter, can draw a line
between permissible components of religious speech—
singing, sharing testimonials, even prayer in the context of
discussing how to communicate with God—and impermissi-
ble religious worship. Further, Faith Center argues that the
government and courts are not competent to identify when
certain expressive activity is religious worship. To enforce
such a distinction would foster an excessive government
entanglement with religion. See Lemon v. Kurtzman, 403 U.S.
602, 612-13 (1971).

   As Justice Scalia noted in Good News Club, however,
“[w]e have drawn a different distinction—between religious
speech generally and speech about religion—but only with
regard to restrictions the State must place on its own speech,
where pervasive state monitoring is unproblematic.” 533 U.S.
at 126 n.3. School officials routinely draw such distinctions in
public schools where the subject of religion may be taught but
2776              FAITH CENTER CHURCH v. GLOVER
religious speech is barred from the government speaker. See
Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290 (2000);
Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517 (1994).
The distinction to limit certain kinds of religious speech is
also made for government employees in the workplace. See
Berry v. Dep’t of Soc. Serv., 447 F.3d 642, 655 (9th Cir.
2006) (“Permitting appellants to evangelize while providing
services to clients would jeopardize the state’s ability to pro-
vide services in a religion-neutral matter.” (internal citation
omitted)).

   We also have recognized that school officials may draw a
distinction between different kinds of private religious speech
in order to preserve the intended purpose of a limited public
forum. In Hills, the court held that a school district’s policy
to distribute summer camp brochures to students could not
exclude a brochure that advertised for a religious summer
camp. See 329 F.3d at 1051. The court noted, however, that
the school district “is not obligated to distribute material that,
in the guise of announcing an event, contains direct exhorta-
tions to religious observance; this exceeds the purpose of the
forum the District created.” Id. at 1053. We have elsewhere
endorsed the principle that the government can distinguish
and exclude proselytizing religious speech to preserve the
purpose for a limited forum. See, e.g., Prince v. Jacoby, 303
F.3d 1074, 1086-87 (9th Cir. 2002) (finding that while student
religious group must be given equal access to school’s public
address system to announce its activities, the group may be
barred from doing so to “pray and proselytize”); Lassonde v.
Pleasanton Unified Sch. Dist., 320 F.3d 979, 980 (9th Cir.
2003) (permitting discussion of religious beliefs in a high
school graduation speech but prohibiting “proselytizing”);
Cole v. Oroville Union High Sch. Dist., 228 F.3d 1092, 1104
(9th Cir. 2000) (upholding school district’s refusal to allow
valedictorian to give a “sectarian, proselytizing speech” at
graduation ceremonies).17
  17
    The United States, as amicus curiae in support of Faith Center, argues
that these school cases are distinguishable because they involve religious
                  FAITH CENTER CHURCH v. GLOVER                     2777
  This case differs from the aforementioned cases in that the
County may not exclude proselytizing speech from the Anti-
och forum if that speech helps to convey a viewpoint about
an otherwise appropriate topic. For example, Faith Center’s
morning “Wordshop” includes a call to prayer—speech that
may be properly characterized as proselytizing. Nonetheless,
because this proselytizing activity also furthers the discussion
about communication and communicating with a higher
authority, it cannot be grounds for exclusion.

   The distinction to be drawn here is thus much more
challenging—one between religious worship and virtually all
other forms of religious speech—and one that the government
and the courts are not competent to make. That distinction,
however, was already made by Faith Center itself when it sep-
arated its afternoon religious worship service from its morn-
ing activities. Faith Center admits that it occupied the Antioch
forum in the afternoon of May 29, 2004 expressly for “praise
and worship.” The County may not be able to identify
whether Faith Center has engaged in pure religious worship,
but Faith Center can and did.18

                                   VI

   [19] We therefore conclude that prohibiting Faith Center’s
religious worship services from the Antioch meeting room is

speech broadcast to a captive audience. We agree that the government may
be justified in excluding proselytizing speech from its limited fora. The
point remains, however, that the government is capable of identifying
proselytizing religious speech or speech that simply has aspects of reli-
gious worship.
   18
      The dissent raises the specter of inevitable government entanglement
when a County librarian encounters some future applicant who is less than
candid about its religious worship activities. See Dissent Op. at 2792. We
need not speculate about those possibilities. On the limited evidentiary
record and in light of the procedural posture of this case, we decide only
that which is before us.
2778               FAITH CENTER CHURCH v. GLOVER
a permissible exclusion of a category of speech that is meant
to preserve the purpose behind the limited public forum. Reli-
gious worship services can be distinguished from other forms
of religious speech by the adherents themselves. Because the
district court erred in enjoining the County from applying its
library meeting room policy to exclude Faith Center’s reli-
gious worship services, we reverse the injunction in part.

   [20] The County, however, acknowledged that its prohibi-
tion on religious worship services could not be applied to bar
Faith Center from engaging in secular activities that express
a religious viewpoint. Indeed, the County informed the district
court that Faith Center’s morning “wordshop” on May 29,
2004 was a permissible activity even though its purpose was
to teach people how to pray or communicate with a divine
presence. To that end, the County invited the district court to
craft an injunction that ensured Faith Center’s right to conduct
activities in the meeting room that express a religious view-
point, and allowed the County to exclude religious worship
services. We note that the County offered several proposals
for crafting a preliminary injunction that would achieve these
balancing objectives and avoid the pitfalls of excessive gov-
ernment entanglement.19 The district court, however, did not
consider the County’s suggestion regarding the scope of the
injunction. We therefore vacate and remand so that the district
court can craft an appropriate injunction after soliciting the
views of the parties.

   REVERSED in part, VACATED in part, and REMANDED
for further proceedings.20
  19
      At the preliminary injunction hearing, the County proposed that its
meeting room application be altered to include a certification by the appli-
cant that the meeting room will not be used for religious services. The
County elaborated that a certification would allow it to rely on the honesty
of the applicant while avoiding any potential issues of entanglement. We
express no opinion on the merits of such a proposal.
   20
      In light of our conclusions, we need not address whether the County
has a necessary and compelling interest in excluding religious worship ser-
vices from its library meeting rooms to avoid a violation of the Establish-
ment Clause.
FAITH CENTER CHURCH v. GLOVER            2779
                                Volume 2 of 2
2780            FAITH CENTER CHURCH v. GLOVER




KARLTON, Senior District Judge, Concurring:

   I concur in Judge Paez’s well-reasoned opinion, which
reflects the sorry state of the law. I write separately to express
my dismay at that sorry state.

   This should be a simple case it asks whether the county can
be forced to subsidize a religious organization’s prayer meet-
ings by requiring it to provide the religious organization with
a free place to worship. A quick reading of the First Amend-
ment to the Constitution of the United States should answer
the question. Judge Paez’s opinion tracks the cases and
reaches its laborious result because the law has so elaborated
that the reaching of the conclusion requires the effort the
opinion demonstrates. As I now explain, that elaboration is
premised on a failure to accept the plain meaning of the First
Amendment.
                FAITH CENTER CHURCH v. GLOVER              2781
   Both Good News Club v. Milford Cen. Sch., 533 U.S. 98
(2001) and Lambs Chapel v. Center Moriches Union Free
Sch. Dist., 508 U.S. 384 (1993), turn on the High Court’s pur-
ported inability to distinguish between a sermon and a speech.
That distinction, however, is compelled by the First Amend-
ment, which establishes different standards relative to govern-
ment action concerning speech and government action
concerning religion. The purported inability of the High Court
to adhere to the distinction embodied in the First Amendment
leads it to conclude that the issues tendered by cases, such as
the one at bar, implicate viewpoint discrimination under the
free speech provisions of the First Amendment. They simply
do not. As the First Amendment notes, religious speech is cat-
egorically different than secular speech and is subject to anal-
ysis under the Establishment and Free Exercise Clause
without regard to the jurisprudence of free speech.

   Those, like myself, who advocate adherence to the stric-
tures of the Establishment Clause, do so not out of hostility
towards religion. See McCollum v. Board of Education, 333
U.S. 203, 211-12 (1948); Engel v. Vitale, 370 U.S. 421, 433-
34 (1962). Rather, we are motivated by recognition of the pas-
sions that deeply-held religious views engender, and the seri-
ous threat of marrying those passions to government power.
Engel, 370 U.S. at 431-32 (“Another purpose of the Establish-
ment Clause rested upon an awareness of the historical fact
that governmentally established religions and religious perse-
cutions go hand in hand.”).

   That threat is not merely historic. One need only look about
the world to see that danger in play. The scenario is the same
whether it is in Northern Ireland where Catholics and Protes-
tants kill each other in an effort to establish governmental
power, in Israel, where Jews and Muslims do the same, in
Iraq, where Shi’a and Sunni are engaged in similar slaughter,
or in Sudan where Muslims murder Christians. See School
District of Abington v. Schempp, 374 U.S. 203, 219 (1963).
Nor is that the only danger.
2782            FAITH CENTER CHURCH v. GLOVER
   Where government plays a role in the religious life of a
pluralist society, there is the danger that government will
favor the majority religion and seek to control or prohibit the
rites of minority religions. See Gonzales v. O Centro Espirita
Beneficiente Uniao Do Vegetal, 126 S. Ct. 1211 (2006);
Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
508 U.S. 520 (1993); Employment Division v. Smith II, 494
U.S. 872 (1990). Such favor can only lead to alienation and
social unrest.

   The wall of separation between church and state that
Thomas Jefferson thought the First Amendment raised, in no
way prejudices the practice of anyone’s religion. Everson v.
Board of Ed., 330 U.S. 1, 15-16 (1947). Instead, it serves the
salutary purpose of insulating civil society from the excesses
of the zealous. See id. at 53-54 (J. Rutledge, dissenting). The
Good News Club and Lamb’s Chapel majorities’ disdain of
the Jefferson model is premised on the belief that religious
values enhance rather than endanger society. The legal issue,
however, is different. It asks whether one can distinguish
between religious speech in a categorical way, and the answer
is yes. Of course there may be close cases. Such cases require
the development of a delicate jurisprudence designed to pro-
tect the Establishment Clause while insulating religious prac-
tice from government intrusion.

   In any event it is simply beyond cavil that the instant case
does not present a close question. Appellees have been com-
pletely candid in acknowledging that the purpose of the meet-
ings they proposed to hold on public property is “Prayer,
Praise and Worship Open to [the] Public, Purpose to Teach
and Encourage Salvation thru Jesus Christ and Build Up
Commun[ity].” To assert an inability to conclude that purpose
is religious in every sense, is to engage in the kind of soph-
istry that gives the law a bad name. It may be that the majority
of the Supreme Court really has doubt about the ability to dis-
tinguish between religious practice and secular speech. If so,
they need only leave their chambers, go out in the street and
                  FAITH CENTER CHURCH v. GLOVER                      2783
ask the first person they meet whether in the instant case the
conduct is religious in character. It is simply untenable to
insist that there is no difference between a prayer and e.g.
political speech. To coin a phrase, one can only pray for the
court’s enlightenment.

   While I believe that Thomas Jefferson has the better end of
the debate, that belief is irrelevant. I concur in the opinion
because, as a subordinate judge, it is my duty to adhere to the
precedent of the Supreme Court “no matter how misguided.”
Hutto v. Davis, 454 U.S. 370, 374 (1982).



TALLMAN, Circuit Judge, dissenting:

   The “Religious Use” exclusion is impermissible viewpoint
discrimination because Contra Costa County (the “County”)
opened its public meeting room at the Antioch Library to the
community in order “to encourage [its use] for educational,
cultural and community related meetings, programs and activi-
ties.”1 Notwithstanding the broad and inclusive policy it
  1
   The policy at issue has twice been amended while this litigation was
pending, Faith Center Church Evangelical Ministries v. Glover, 2005 WL
1220947, at *1 (N.D. Cal. May 23, 2005), and, as modified by the Board
of Supervisors of Contra Costa County, California, on December 14, 2004,
now reads in relevant part:
                     Contra Costa County Library
           Policy for the Use of Meeting Rooms in Libraries
        It is the policy of the Contra Costa County Library to encour-
        age the use of library meeting rooms for educational, cultural
        and community related meetings, programs, and activities.
        ***
        RELIGIOUS USE
        Library meeting rooms shall not be used for religious ser-
        vices.
RESOLUTION NO. 2004/655 (Contra Costa County Bd. of Supervisors).
2784            FAITH CENTER CHURCH v. GLOVER
approved, the County has unlawfully excluded certain mem-
bers of the community from engaging in activities that fall
squarely within the policy’s scope by examining the way an
applicant’s viewpoints are expressed. Political organizations
like the local Democratic Party are admitted. Religious groups
are not.

   The County draws an arbitrary line in the sand, arguing that
it has the right to decide what constitutes a religious service
while failing to set forth specific guidelines defining the term.
It contends that the Establishment Clause of the First Amend-
ment requires County officials to exclude those who wish to
engage in worship behind the closed doors of its library meet-
ing rooms. My colleagues in the majority accept the County’s
skewed view of the First Amendment by upholding a policy
which on its face and as applied produces the very entangle-
ment the County ostensibly seeks to avoid, and in doing so the
court creates a conflict with the Second Circuit and contra-
dicts Supreme Court precedent. I respectfully dissent.

                                I

   “[R]eligious worship and discussion . . . are forms of
speech and association protected by the First Amendment.”
Widmar v. Vincent, 454 U.S. 263, 269 (1981). “The Constitu-
tion forbids a State to enforce certain exclusions from a forum
generally open to the public, even if it was not required to
create the forum in the first place.” Id. at 267-68. Both parties
agree that religious activities, including worship, are speech
protected by the First Amendment. However, the County
adopts the views of Justice Stevens, dissenting in Good News
Club v. Milford Central School, 533 U.S. 98 (2001), when it
argues that religious service or worship may be parsed from
other religious speech—that religious worship is a category
wholly separate from general religious speech. See id. at 130
(Stevens, J., dissenting). According to the County, allowing
religious services in its library meeting rooms would “start[ ]
the courts down a slippery slope whereby all public buildings
                FAITH CENTER CHURCH v. GLOVER              2785
will be converted into houses of worship for the conduct of
religious services.” Id. at 139 (Souter, J., dissenting).

   As support for its assertion, the County cites two Supreme
Court cases, a Second Circuit case, and an Eastern District of
Louisiana case, none of which address whether mere religious
worship should or could be parsed from other types of reli-
gious speech. See Good News Club, 533 U.S. at 112 n.4 (con-
cluding that a religious club’s activities “[did] not constitute
mere religious worship, divorced from any teaching of moral
values,” and therefore the parsing issue was not reached);
Lamb’s Chapel v. Center Moriches Union Free Sch. Dist.,
508 U.S. 384, 388 n.2 (1993) (noting that the petitioner
church did not challenge a school district’s denial to use a
high school for Sunday services, so the validity of that denial
was not before the court); Bronx Household of Faith v. Board
of Educ. of the City of New York, 331 F.3d 342, 355 (2d Cir.
2003) (declining to address whether religious worship is a dis-
tinct type of activity separate from other religious speech);
and Campbell v. St. Tammany Parish Sch. Bd., 2003 WL
21783317, at *9 (E.D. La. July 30, 2003) (declining to reach
the issue of whether “mere religious worship” could be pre-
cluded from a particular forum).

   Faith Center agrees that its meetings contain religious wor-
ship, and my colleagues find comfort in the fact that Faith
Center explicitly listed worship activities on flyers for the
meeting. But words on a flyer make no difference in the dis-
position of this case. The next religious group wishing to
intermingle worship activities, admonished as to the conse-
quences of such advertising, may not be so explicit about its
meeting itinerary, or may simply call its worship activities
religious “proselytizing,” an acceptable form of speech under
the policy according to the court. Maj. Op. at 2776. Regard-
less of what Faith Center chooses to print on its flyers, or
what it chooses to call its activities, worship cannot logically
be parsed from all other forms of religious expression in the
way the County intends.
2786                FAITH CENTER CHURCH v. GLOVER
   When compared to similar cases, such as Bronx Household
and Campbell, where private religious groups conducted reli-
gious services in a government-owned forum, Faith Center’s
service cannot properly be described as “mere religious wor-
ship, divorced from any teaching of moral values.” See Bronx
Household, 331 F.3d at 346-48, 354 (affirming a preliminary
injunction allowing a religious group equal access to public
school classrooms after hours where the group’s religious ser-
vices could not be separated from a teaching of moral values);
Campbell, 2003 WL 21783317, at *1-3, 9 (granting summary
judgment to a religious group that wished to use a public
school after hours, opened as a limited forum, for its quint-
essentially religious activities). Nor is it correct to say that
Faith Center agreed its worship activities fall under the
ambiguous, undefined category acknowledged by the
Supreme Court as mere religious worship.2
  2
    My colleagues point to one quote during the preliminary injunction
hearing in which Faith Center seemingly agreed that its activities consti-
tute “mere worship.”
         The [c]ourt: What is your bottom line? Is your bottom line then
      the [c]ourt cannot issue any injunction which has the effect of
      precluding, as you would call it or the courts call it, mere worship
      in the library rooms?
        [Counsel for Faith Center]: That’s right, your honor.
         This agreement does not bind Faith Center’s activities to the
      Supreme Court’s concept of “mere religious worship, divorced
      from any teaching of moral values” as noted in Good News Club,
      533 U.S. at 112 n.4. Not even the district court understood Faith
      Center’s agreement as comporting with Good News Club’s defi-
      nition of “mere religious worship,” as it correctly determined in
      its order granting the preliminary injunction that this case “pre-
      sents a factual situation similar to the factual situations presented
      in the Good News Club, Lamb’s Chapel, Bronx Household of
      Faith, and Campbell cases,” which each held that the activities at
      issue were not religious worship devoid of discussion on other-
      wise permissible secular subjects. Faith Center Church, 2005
WL 1220947, at *7.
                FAITH CENTER CHURCH v. GLOVER                  2787
                               A

   Although the Second Circuit in Bronx Household declined
to answer the question whether religious worship may be
parsed from other religious speech, the court was concerned
as to how the judiciary or any government official could val-
idly make the distinction. See 331 F.3d at 355 (“Would we be
able to identify a form of religious worship that is divorced
from the teaching of moral values?”). The court noted the
dichotomy suggested by the Supreme Court in Good News
Club between “mere” religious worship on the one hand and
“worship that is not divorced from the teaching of moral val-
ues on the other.” Id. “Further,” the Second Circuit asked,
“how would the state, without imposing its own views on reli-
gion, define which values are morally acceptable and which
are not?” Id. This is the point of eschewing government
decision-making based on the viewpoint at issue in the First
Amendment Establishment Clause arena.

   Here, the district court relied heavily, and properly so, on
Widmar and Bronx Household for its conclusion that religious
worship may not be parsed from other religious speech. Faith
Center Church, 2005 WL 1220947, at *5. The County
attempts to distinguish Widmar by arguing that the Supreme
Court’s comments about religious worship apply only to
“open” forums, such as the forum in Widmar. However, the
Widmar Court’s analysis of “religious worship” was not based
on the characteristics of the forum at issue, but the difficulty
the government and the courts would have in drawing the line
between religious worship and other religious speech:

    There is no indication when “singing hymns, reading
    scripture, and teaching biblical principles” . . . cease
    to be “singing, teaching, and reading”—all appar-
    ently forms of “speech,” despite their religious sub-
    ject matter—and become unprotected “worship.”

    [E]ven if the distinction drew an arguably principled
    line, it is highly doubtful that it would lie within the
2788            FAITH CENTER CHURCH v. GLOVER
    judicial competence to administer. Merely to draw
    the distinction would require [the government]—and
    ultimately the courts—to inquire into the signifi-
    cance of words and practices to different religious
    faiths, and in varying circumstances by the same
    faith. Such inquiries would tend inevitably to entan-
    gle the [government] with religion in a manner for-
    bidden by our cases.

Widmar, 454 U.S. at 269 n.6(citations omitted).

   The majority opinion here cites several cases where the
Supreme Court has drawn a distinction between general reli-
gious speech and speech about religion. Maj. Op. at 2775-76.
These cases involve speech before students at public schools
and speech by government employees in the workplace. How-
ever, not only do the cited cases involve evangelical speech
to a captive audience, but they are also instances where even
proselytizing may be excluded. No amount of general reli-
gious speech is allowed in public schools or government
workplaces during the business day if it is evangelical in
design. Speech about religion is permissible in such limited
fora where the purpose of the forum is very specific—school
is for academic learning and the workplace is for work.

   The Antioch Library opened its meeting room for a much
broader purpose. My colleagues concede that evangelical
speech is permissible under the “Religious Use” exclusion if
it conveys a viewpoint on an otherwise permissible topic, and
acknowledge that the distinction the County must draw here
is more subtle than in any of the cases the opinion cites. Maj.
Op. at 2775-76. But that is as far as the opinion goes in this
analysis. It does not attempt to answer the insoluble riddle of
how the County could parse religious speech which conveys
a viewpoint on an otherwise permissible topic with mere reli-
gious worship that is impermissible speech according to the
court. Instead, it claims that Faith Center has solved the riddle
for us since Faith Center specifically calls its activities “wor-
                FAITH CENTER CHURCH v. GLOVER               2789
ship.” Under this reasoning, if Faith Center says what it is
doing is worship, then the County need not make the distinc-
tion.

   But this flawed analysis blithely ignores other similarly sit-
uated religious groups that may not make such a nice admis-
sion to the County in their applications to use the room. While
the district court granted the preliminary injunction based on
Faith Center’s “as applied” challenge to the policy, Faith Cen-
ter also brought a facial challenge to the policy. Ignoring the
preliminary injunction’s mandate that the County open its
library meeting room to any “similarly situated individual or
entity” may provide a neat literal shorthand allowing my col-
leagues to bypass the need for parsing religious worship from
other religious speech in this specific instance. However, the
majority’s reasoning ignores the plain reality that some
County official must make the call with no articulated stan-
dard to guide a determination of what constitutes “religious
services” under the policy.

   Announcing the strange rule that “[r]eligious worship ser-
vices can be distinguished from other forms of religious
speech by the adherents themselves,” Maj. Op. at 2778,
creates a system whereby the applicant itself decides what
constitutes worship. Under the policy, the County will still
have to determine what is and what is not religious worship
in instances where a group does not identify in such detail its
activity, and the County is not off the hook even if a group
does say it will engage in religious worship. Creative word-
play cannot avoid the reality that worship is intangible, and
even what Faith Center itself determines is religious worship
may not be worship to another. See Bronx Household, 331
F.3d at 354-55 (finding “no principled basis upon which to
distinguish [such] activities”).

  The County chooses to exclude Faith Center because it
believes that allowing religious worship within its library
meeting room violates the Establishment Clause. It contends
2790               FAITH CENTER CHURCH v. GLOVER
that patrons would then perceive the County to endorse a par-
ticular religion. Given the County’s position, our court’s
newly created rule is nonsensical because the religious groups
that the County claims will cause it to violate the Establish-
ment Clause are the ones who would decide what speech con-
stitutes a violation of the policy. I doubt the County had such
a rule in mind when it created its “Religious Use” exclusion.
The truth is that neither the County nor Faith Center can val-
idly parse religious worship from religious speech under the
County’s broad and undefined policy.

                                    B

   Any attempt by the County to parse religious worship from
other religious speech would trigger the inherent Establish-
ment Clause entanglement problems it seeks to avoid. Justice
Souter, in his dissenting opinion to Good News Club,
described the religious activities in Good News Club as
including elements of worship, such as prayer, a “challenge”
that invited “saved” children to ask God for strength, and an
“invitation” that asked “unsaved” children to receive Jesus
Christ as their Savior from sin. 533 U.S. at 137-38 (Souter, J.,
dissenting). The majority in Good News Club agreed with Jus-
tice Souter’s recitation of the elements of the religious activi-
ties at issue, but decided that these activities do not constitute
mere religious worship. Id. at 112 n.4.3

  Faith Center’s religious service consists of prayer, praise,
and a sermon, consistent with the type of worship in Good
News Club. Faith Center’s worship activities include discus-
  3
    Although Widmar and Good News Club address this issue in dicta, it
is essential to note that there is no such extensive Supreme Court dicta for
the proposition that religious worship may be parsed from other religious
speech in the context of a private group conducting meetings in places oth-
erwise open to the public under a broad policy such as this one. The
caselaw suggests the Court is clearly moving away from that notion and
towards the principle that religious worship in this context cannot be dis-
tinguished from other religious speech.
                FAITH CENTER CHURCH v. GLOVER               2791
sion of moral character and other secular subjects—well
within the policy’s scope, and not mere religious worship,
which has yet to be adequately defined by any court. In order
to divorce prohibited religious services from other permissible
religious activities to be conducted in the meeting room, the
County would need to define what constitutes mere religious
worship, as well as how many secular topics are required to
be discussed or contemplated before mere religious worship
becomes something more. I wish the County the best of luck
in that drafting endeavor.

   Justice Scalia, in a concurring opinion to Good News Club,
examined our ability to distinguish religious worship from
other religious speech. He concluded that the distinction
between worship and other religious speech has “no intelligi-
ble content” and no “relevance” to the constitutional issue.
Good News Club, 533 U.S. at 126 (Scalia, J., concurring)
(quoting Widmar, 454 U.S. at 269 n.6). Justice Scalia noted
that the difficulty of distinction is proven by the inability of
the Justices to agree on what category of religious speech was
at issue in Good News Club. Id. at 126-27 (Scalia, J., concur-
ring). He then added that “applying the distinction would
require state monitoring of private, religious speech with a
degree of pervasiveness that we have previously found unac-
ceptable.” Id. at 127 (Scalia, J., concurring).

   There are as many ways to conduct “religious services” as
there are religions in the world, not accounting for different
sects of the same religion. The Supreme Court has said that
the government “would risk greater entanglement by attempt-
ing to enforce its exclusion of religious worship.” Widmar,
454 U.S. at 272 n.11 (quotation marks and citation omitted).
The government “would need to determine which words and
activities fall within religious worship” and “[t]his . . . could
prove an impossible task in an age where many and various
beliefs meet the constitutional definition of religion.” Id.
(quotation marks and citation omitted). The County cannot
validly parse religious worship from other religious speech in
2792               FAITH CENTER CHURCH v. GLOVER
trying to apply this policy without engaging in the very action
it is trying to prevent—entangling itself in religion in a man-
ner that violates the First Amendment.

                                     C

   Even if we were to ignore the inherent entanglement the
exclusion would cause, the exclusionary portion of the policy
is nonetheless facially invalid. While the County excludes
religious services in its library meeting rooms, it does not
define “religious services.” How can a County librarian val-
idly parse religious worship from allowable religious speech
when the librarian does not have the proper guidelines by
which he or she may recognize the offending conduct?4

   The opinion never addresses what the County would do if
another group were to conduct worship services without
delineating its activities on a flyer. Are we then to accept that
a librarian will know worship when he or she sees it? Are we
now to declare that the County’s librarians are experts in the-
ology and world religion? Perhaps they might consult the
books on the shelves of their libraries. Or are we only exclud-
ing traditional Christian worship because that is what is most
familiar to the officials in Contra Costa County? Under the
policy before us, the power to decide the definition of a reli-
gious service lies squarely in the lap of government officials,
and that is the crux of the problem.

   Separating religious worship from other religious speech
inevitably leads to state entanglement in religion that would
not otherwise exist should private religious groups be allowed
  4
   The Board of Supervisors did not even try to define the term “religious
services” in the policy it enacted by resolution. Instead, it provided, “[t]he
County Librarian shall promulgate rules for the implementation of this
policy.” RESOLUTION NO. 2004/655. No such rules have ever been brought
to our attention in this litigation and we must assume that their absence
from the record is not an oversight by County counsel.
                  FAITH CENTER CHURCH v. GLOVER                      2793
the freedom to conduct activities consistent with the goal of
the policy, given reasonable time, place, and manner restric-
tions also imposed on all other groups wishing to use the pub-
lic library meeting room. See Widmar, 454 U.S. at 278 (noting
that the government’s opening of its property to various forms
of speech may “establish reasonable time, place, and manner
regulations”). Religious worship is the expression of beliefs,
convictions, viewpoints, and morality, and its means of prac-
tice are as diverse as the people who make up this nation. No
government official has the ability to decide the constitution
of religious worship. Any attempt would inevitably entangle
the official in the Bill of Rights.

                                    II

   The majority opinion not only ignores the obvious state
entanglement problems the exclusion of worship presents, but
it also holds that religious services cannot include speech
which expresses viewpoints on otherwise secular subject mat-
ter, a conclusion contrary to the weight of Supreme Court
authority. My court agrees with the County that the exclusion
is content based and viewpoint neutral. Because my col-
leagues conclude the County has created a limited public forum,5
the opinion holds that the content-based exclusion is permissi-
ble.

   Based on its argument that religious worship may be parsed
from other religious speech, the County contends that the pol-
icy excludes a whole category of speech with a distinct con-
  5
    I do not agree that the County opened a limited public forum, thus
allowing content-based discrimination. This case is similar to Concerned
Women for America, Inc. v. LaFayette County, 883 F.2d 32 (5th Cir.
1989), in which the Fifth Circuit held that a library auditorium was a des-
ignated public forum when it was opened for organizations of a “civic,
cultural or educational character,” yet excluded religious or political
groups. Id. at 33-34. However, because I believe that the “Religious Use”
exclusion constitutes viewpoint discrimination, which is forbidden in all
forums, I decline to address this issue further.
2794           FAITH CENTER CHURCH v. GLOVER
tent, apparently believing that all religious worship speaks of
the same subject matter and contains no particular viewpoint
on otherwise permissible secular topics. I disagree. The
speech at issue here may include discussion of religious view-
points on a variety of otherwise includible subjects, and to
exclude this speech would be classic viewpoint discrimina-
tion. “Viewpoint discrimination is a form of content discrimi-
nation in which ‘the government targets not subject matter,
but particular views taken by speakers on a subject.’ ” Chil-
dren of the Rosary v. City of Phoenix, 154 F.3d 972, 980 (9th
Cir. 1998) (quoting Rosenberger v. Rector and Visitors of
Univ. of Va., 515 U.S. 819, 829 (1995)).

    Although a speaker may be excluded from a nonpub-
    lic forum if he wishes to address a topic not encom-
    passed within the purpose of the forum . . . or if he
    is not a member of the class of speakers for whose
    especial benefit the forum was created . . . , the gov-
    ernment violates the First Amendment when it
    denies access to a speaker solely to suppress the
    point of view he espouses on an otherwise includible
    subject.

Lamb’s Chapel, 508 U.S. at 394 (quoting Cornelius v. NCAA
Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 806 (1985))
(alterations omitted).

   The Supreme Court in Good News Club saw “no reason to
treat the . . . use of religion as something other than a view-
point merely because of any evangelical message it conveys.”
533 U.S. at 112 n.4. “[T]he First Amendment forbids the gov-
ernment to regulate speech in ways that favor some view-
points or ideas at the expense of others.” Id. (quoting City
Council of Los Angeles v. Taxpayers for Vincent, 466 U.S.
789, 804 (1984)). Common sense dictates that religious wor-
ship can include exploration of secular topics from a religious
point of view, as Faith Center’s meeting demonstrates.
Enforcing the exclusion is therefore viewpoint discrimination
                FAITH CENTER CHURCH v. GLOVER               2795
and Faith Center has made a clear showing of probable suc-
cess on the merits of its claim.

                               A

   The County argues that the exclusion “is directed to a dis-
tinct type of subject matter and separate category of speech,
not a particular religious ‘viewpoint’ on an otherwise permis-
sible subject.” It represents its prohibition as “permissible
content-based restrictions” which, for example, “exclude
speech based on topic, such as politics or religion, regardless
of the particular stand the speaker takes on the topic.” Di-
Loreto v. Downey Unified Sch. Dist. Bd. of Educ., 196 F.3d
958, 969 (9th Cir. 1999). The County’s argument is based on
the erroneous belief that religious service may be parsed from
other religious speech, and that “religious services” is a cate-
gory of speech unto itself, and therefore qualifies as a whole
topic of speech that is excludable under content-based dis-
crimination.

   First, as previously stated, the notion that religious worship
may be parsed from other religious speech ignores the weight
of Supreme Court authority against it. See supra § I. Second,
even if the County were somehow able to parse religious wor-
ship from other religious speech, and all religious worship is
treated alike under the exclusion, the County does not explain
why religious services cannot include religious viewpoints on
permissible subjects. See Lamb’s Chapel, 508 U.S. at 393
(rejecting the Second Circuit’s determination that a policy is
viewpoint neutral because all religions and all uses for reli-
gious purposes are treated alike).

   Faith Center’s religious service consists of singing songs,
engaging in prayer, and sermons about community and moral
character from a Biblical viewpoint. Community and moral
character are two secular subjects that would be includable
under the policy’s broad scope. Yet the County and my col-
leagues assert that Faith Center’s worship cannot express a
2796            FAITH CENTER CHURCH v. GLOVER
viewpoint because of the way ideas are communicated—
through prayer and sermon.

   As an example of what it deems to be the distinction
between subject matter and viewpoint discrimination, the
County argues that “true viewpoint discrimination . . . would
occur if the County permitted Christian or Buddhist religious
services but disallowed Muslim or Jewish services.” How-
ever, the County must therefore assume all religious services,
regardless of denomination, do not communicate ideas on top-
ics that are permissible under the policy, such as moral char-
acter. The “exclusion of several views . . . is just as offensive
to the First Amendment as exclusion of only one.” Rosenber-
ger, 515 U.S. at 831.

                               B

   The religious service portion of Faith Center’s meeting is
not unlike the services at issue in Bronx Household and
Campbell, which were not mere religious worship. The East-
ern District of Louisiana in Campbell noted that “[i]t is diffi-
cult to imagine any religious service, no matter how
traditional or nontraditional that does not include sermons,
homilies or lessons directed at moral and ethical conduct or
how one should live one’s life.” 2003 WL 21783317, at *9.
The Second Circuit in Bronx Household concluded that even
the “quintessentially religious” services at issue were not
“only religious worship, separate and apart from any teaching
of moral values.” 331 F.3d at 354 (citing Good News Club,
533 U.S. at 112 n.4). Both cases were decided within the
framework of Good News Club, where the Supreme Court
disagreed with the suggestion that something quintessentially
religious or decidedly religious in nature “cannot also be char-
acterized properly as the teaching of morals and character
development from a particular viewpoint.” 533 U.S. at 111.

  Although my colleagues take pains to distinguish it, Bronx
Household parallels this case in many ways and is instructive
                FAITH CENTER CHURCH v. GLOVER                 2797
on the interpretation of the precedent set by Good News Club.
The Bronx Household of Faith applied to rent space in a pub-
lic school in New York for Sunday morning meetings that
included, at least in part, activities that can fairly be described
as religious worship. Bronx Household, 331 F.3d at 345. The
New York City Board of Education issued a policy similar to
the one in this case, allowing community groups to meet in
school classrooms after hours for “social, civic and recre-
ational meetings and entertainment, and other uses pertaining
to the welfare of the community.” Id. at 348. The church
group characterized its meeting as a “service consist[ing] of
the singing of Christian hymns and songs, prayer, fellowship
with other church members and Biblical preaching and teach-
ing, communion, sharing of testimonies and social fellowship
among the church members.” Id. at 347. Bronx Household
filed a motion for a preliminary injunction to enjoin the Board
of Education from enforcing its policy prohibiting “religious
services or religious instruction” at the school after hours. Id.
at 346. The district court granted the preliminary injunction
and the Second Circuit affirmed. Id. at 348, 357.

   The Second Circuit concluded that, after Good News Club,
the district court did not abuse its discretion in determining
that Bronx Household was substantially likely to establish that
the Board of Education violated its First Amendment free
speech rights. Id. at 354. While the majority in Good News
Club characterized the Good News Club’s activities as “the
teaching of morals and character development from a particu-
lar viewpoint,” 533 U.S. at 111, the Bronx Household court
determined that this characterization “cannot be divorced
from Justice Souter’s detailed description [in his dissent] of
the Club’s activities [as worship] that the majority adopted as
accurate.” Bronx Household, 331 F.3d at 354 (citing Good
News Club, 553 U.S. at 112 n.4). The Second Circuit could
not find any meaningful distinction between the activities
Bronx Household was engaging in, and the activities at issue
in Good News Club, where the Supreme Court held that
excluding a club’s religious activities from school classrooms
2798              FAITH CENTER CHURCH v. GLOVER
otherwise open to community groups was discrimination
based on viewpoint. Id.

   Faith Center’s religious activities and those in Bronx
Household and Good News Club, are likewise too similar to
make any meaningful distinction that would immunize the
County from First Amendment violations. Whether “mere
religious worship” can be defined or not, the County’s asser-
tion that the prohibition of “religious services” is nothing
more than content-based discrimination runs counter to the
precedent set in Good News Club.

   The majority opinion attempts to distinguish Bronx House-
hold in two ways: (1) Faith Center’s activities do not contain
“elements of worship” that further secular activities as in
Bronx Household, but consist entirely of praise and religious
worship; and (2) the forum in Bronx Household was different
because the meeting was held in a school classroom after
hours rather than a library meeting room during the day. Maj.
Op. at 2772-73. But this reasoning is based on a faulty prem-
ise and an irrelevant issue.

                                1

   Faith Center has never claimed that its services are mere
religious worship, devoid of speech on permissible secular top-
ics.6 Faith Center specifically argues that its activities are sim-
ilar to those in Bronx Household, in which the Sunday
morning meeting services contained the “singing of Christian
hymns and songs, prayer . . . Biblical preaching and teaching,
communion, sharing of testimonies and social fellowship
among the church members.” 351 F.3d at 347. The only dif-
ferences between the church’s activities in Bronx Household
and those of Faith Center is that the Bronx Household church
did not call its activities “worship” and failed to conveniently
  6
   See supra § I n.2.
                FAITH CENTER CHURCH v. GLOVER               2799
separate on a flyer the “worship” portion of its activities with
a fellowship meal discussing secular topics. Id. at 347, 354.

   Apparently, this is enough for my colleagues to declare that
these cases are so dissimilar that to reverse the district court
here would not be creating a circuit split. They are wrong.
Framing the argument in this manner repeats the same analyt-
ical mistake committed by the University of Missouri in Wid-
mar:

    The question is not whether the creation of a reli-
    gious forum would violate the Establishment Clause.
    The University has opened its facilities for use by
    student groups, and the question is whether it can
    now exclude groups because of the content of their
    speech.

454 U.S. at 273.

   The common issue in all of these cases is what types of
activities encompass a religious worship service. Faith Center
explains that during its service Pastor Hattie Mae Hopkins
may deliver a sermon, and the group may pray and sing reli-
gious songs. Not only are these activities the same as those at
issue in Bronx Household, thus lending credence to the notion
that the two cases are in fact indistinguishable, but parsing out
the actual nature of the worship clarifies the answer to a ques-
tion my colleagues never bother to ask: why is religious wor-
ship not speech containing viewpoints on otherwise
permissible secular topics?

   Singing a religious song may very well be akin to singing
about morality according to religious tenets. Praying is usu-
ally speech containing praise to a higher being, but may also
contain personal characterizations of one’s own life, wishes,
hopes, or concerns. Pastor Hopkins’s sermon is the clearest
example of religious speech which expresses a viewpoint on
otherwise permissible secular topics. One can imagine the
2800           FAITH CENTER CHURCH v. GLOVER
variety of subject matter that could be included in a sermon—
money, family, love, or avoiding drugs and alcohol, to name
a few. The list is endless.

   Instead, the opinion categorizes all of Faith Center’s wor-
ship activities into one neat box and then calls it impermissi-
ble speech. Yet it never examines the nature of that speech.

                              2

   The opinion also distinguishes Bronx Household by where
the meeting rooms are located. Comparing this case to Bronx
Household brings forth the inevitable question as to whether
there is a difference between non-disruptive meetings held in
a public meeting room during library hours and meetings held
in an empty classroom or auditorium on public school
grounds after school or on weekends. Despite any facial dis-
tinctions, Faith Center’s religious services do not lose their
character as communication on permitted subject matter from
a religious viewpoint simply because they are held in a library
meeting room open to public use rather than at a school after
hours. It is important to emphasize that the County has never
argued that noise from Faith Center’s religious activities dis-
turbed the peace of other library patrons elsewhere in the
building. Unlike the cases in which groups were allowed on
a public school campus to hold meetings, the policy did not
restrict the use of the library meeting room to after hours
when the stacks and reading area were closed.

   The County argues that because the library is open to the
public during the hours in which Faith Center wishes to hold
its meetings, library patrons would come to believe that the
County is endorsing Faith Center’s religious service. Looking
at the context of Faith Center’s meetings, a reasonable
observer, “aware of the history and context of the community
and forum,” would no more believe that the County was
endorsing Faith Center’s meeting than it would believe the
County was endorsing the Boy Scouts, the Sierra Club, or
                FAITH CENTER CHURCH v. GLOVER              2801
Narcotics Anonymous. See Good News Club, 553 U.S. at 119
(quoting Capitol Square Review & Advisory Bd. v. Pinette,
515 U.S. 753, 779-90 (1995) (O’Conner, J., concurring)). Our
court says that “[t]he County reasonably could conclude that
the controversy and distraction of religious worship within the
Antioch Library meeting room may alienate patrons and
undermine the library’s purpose of making itself available to
the whole community.” Maj. Op. at 2765. Yet the library
opened itself up to another group which could easily be as
controversial and distracting to some patrons—the East Con-
tra Costa Democratic Club. Clearly, the opinion sees no prob-
lem with other types of controversial speech.

   All meetings held at the Antioch Library are closed-door
meetings. There is no evidence that Faith Center’s religious
service was generally disruptive or that library patrons were
bothered. The reasonable observer would be the library patron
who knows the purpose for the meeting room, its policy, and
its scope. This patron would be aware of the number of differ-
ent community groups that have used the meeting room.
Arguing that this informed observer would perceive a govern-
ment endorsement of Faith Center’s activities just because of
the possibility that he or she may hear some of what is going
on in the room is akin to saying that this individual would per-
ceive the County to be endorsing specific political speech
when the East Contra Costa Democratic Club used the same
room. There is simply “no realistic danger that the community
would think that the [Library] was endorsing religion or any
particular creed, and any benefit to religion or to the Church
would have been no more than incidental.” Lamb’s Chapel,
508 U.S. at 395; see Widmar, 454 U.S. at 271 (holding that
allowing equal access to religious groups would not be
incompatible with a government’s compelling interest in
avoiding an Establishment Clause problem).

  The County further argues that cases like Bronx Household
found no Establishment Clause violation because the meet-
2802               FAITH CENTER CHURCH v. GLOVER
ings were held after school hours.7 This interpretation of the
case is not supported by a reading of Bronx Household, as the
hours were but one factor in the Second Circuit’s ultimate rul-
ing on whether the school’s policy presented Establishment
Clause problems. 331 F.3d at 356. In addition to the hours,
the proposed meetings: (1) were “not endorsed by the School
District”; (2) were “not attended by any school employee”;
and (3) were “open to all members of the public.” Id.

   While community meetings are held during library hours,
Faith Center’s meeting would also be open to the public. In
addition, (1) the County would not be endorsing the meeting
(in fact, the flyer for Faith Center’s meeting specified that it
would be the meeting’s sponsor); (2) all library patrons would
be on the premises voluntarily (unlike children attending pub-
lic school during school hours); (3) the meeting would be held
in a closed room; and (4) patrons would be aware of the pol-
icy and the types of groups that have used the meeting room.
Additionally, the County would be able to enforce reasonable
time, place, and manner restrictions, applicable to all groups
using the meeting room, in order to maintain the academic
atmosphere of the remaining library space. See Widmar, 454
U.S. at 276. Faith Center only intended to use the Antioch
Library meeting room one Saturday every other month for
four hours. Certainly the County could place a reasonable
restriction on the number of times any group may use the
meeting room within a one or two month span, thus alleviat-
ing the County’s fear that the library meeting room will
become a permanent house of worship.

  The Supreme Court’s decisions in Good News Club, Wid-
mar, and Lamb’s Chapel, and the Second Circuit’s opinion in
Bronx Household cannot meaningfully be distinguished from
  7
    I note that the court’s opinion does not address the County’s Establish-
ment Clause argument, but distinguishing Bronx Household from this case
on the basis of the forum in each inevitably forces us to confront this
issue.
               FAITH CENTER CHURCH v. GLOVER              2803
the facts presented in this case. Faith Center has demonstrated
that the County’s enforcement of the policy is substantially
likely to result in restricting speech based on viewpoint.

                              III

   I do not question Contra Costa County’s sincere apprecia-
tion of one of our nation’s fundamental constitutional tenets—
the separation of Church and State—or my colleagues’ adher-
ence to this important principle. But the County has gone too
far, and the court ignores the inherent constitutional flaws in
the County’s argument. In the County’s attempt to walk the
line between opening its doors to encourage its patrons to
speak freely and closing its ears to religious doctrine, it has
prevented its citizens from voluntarily hearing the “educa-
tional, cultural and community” views of an entire segment of
the population in an accessible public space it opened for that
very purpose.

   Rather than adopting a policy of neutrality and placing rea-
sonable time, place, and manner restrictions on every group
that uses the library meeting rooms, the County has gone to
great lengths to exclude a non-disruptive community group
based on the views it wishes to express. The court fails in its
analysis to adequately acknowledge the Establishment Clause
entanglement problems this exclusion creates. Just as the gov-
ernment’s endorsement of one particular religion would run
counter to the principles upon which this nation was founded,
a County librarian’s attempt to define what constitutes reli-
gious worship and what does not also violates these princi-
ples. Squelching a viewpoint based solely on the non-
obtrusive manner in which it is spoken impermissibly silences
speech and exhibits a prejudice against religion that the First
Amendment does not tolerate.

  I see no abuse of discretion in the district court’s grant of
a preliminary injunction requiring the County to allow Faith
Center the same access to the Antioch Library’s meeting
2804          FAITH CENTER CHURCH v. GLOVER
room that most other groups are allowed under the County’s
broad, inclusive policy. I respectfully dissent.